



Execution Version
Published CUSIP Numbers
Deal: 09983FAG3
Revolver: 09983FAH1



--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED CREDIT AGREEMENT


dated as of
June 29, 2017


among


BORGWARNER INC.,
as Borrower


The Lenders Party Hereto


BANK OF AMERICA, N.A.,
as Administrative Agent, the Swingline Lender,
an Issuing Bank and a Lender


DEUTSCHE BANK SECURITIES INC.,
CITIBANK, N.A.,
KEYBANK NATIONAL ASSOCIATION,
PNC BANK, NATIONAL ASSOCIATION, and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
DEUTSCHE BANK SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC.,
KEYBANC CAPITAL MARKETS INC.,
PNC CAPITAL MARKETS LLC, and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------





--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
Page


ARTICLE I
DEFINITIONS
1


   SECTION 1.1
 
Defined Terms
1


   SECTION 1.2
 
Classification of Loans and Borrowings
30


   SECTION 1.3
 
Terms Generally
30


   SECTION 1.4
 
Accounting Terms; GAAP
30


   SECTION 1.5
 
Change of Currency
31


   SECTION 1.6
 
Exchange Rates; Currency Equivalents
31


   SECTION 1.7
 
Letter of Credit Amounts
31


   SECTION 1.8
 
Loan Documents
32


 
 
 
 
ARTICLE II
THE CREDITS
32


   SECTION 2.1
 
Commitments
32


   SECTION 2.2
 
Loans and Borrowings
33


   SECTION 2.3
 
Requests for Revolving Borrowings
34


   SECTION 2.4
 
Swingline Loans
35


   SECTION 2.5
 
Letters of Credit
36


   SECTION 2.6
 
Extension of Maturity Date
46


   SECTION 2.7
 
Funding of Borrowings
47


   SECTION 2.8
 
Interest Elections
48


   SECTION 2.9
 
Termination and Reduction of Commitments
50


   SECTION 2.10
 
Repayment of Loans; Evidence of Debt
51


   SECTION 2.11
 
Prepayment of Loans
51


   SECTION 2.12
 
Fees
53


   SECTION 2.13
 
Interest
54


   SECTION 2.14
 
Alternate Rate of Interest; Illegality
55


   SECTION 2.15
 
Increased Costs
58


   SECTION 2.16
 
Break Funding Payments
59


   SECTION 2.17
 
Taxes
59


   SECTION 2.18
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
61


   SECTION 2.19
 
Mitigation Obligations; Replacement of Lenders
63


   SECTION 2.20
 
Increase in Commitments
64


   SECTION 2.21
 
Cash Collateral
65


   SECTION 2.22
 
Defaulting Lenders
66


 
 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
69


   SECTION 3.1
 
Organization; Powers
69


   SECTION 3.2
 
Authorization; Enforceability
69


   SECTION 3.3
 
Governmental Approvals; No Conflicts
69


   SECTION 3.4
 
Financial Condition; No Material Adverse Effect
70







--------------------------------------------------------------------------------




 
 
 
Page


   SECTION 3.5
 
Properties
70


   SECTION 3.6
 
Litigation and Environmental Matters
70


   SECTION 3.7
 
Compliance with Laws and Agreements
71


   SECTION 3.8
 
Investment Company Status
71


   SECTION 3.9
 
Taxes
71


   SECTION 3.10
 
ERISA
71


   SECTION 3.11
 
Federal Regulations
71


   SECTION 3.12
 
Disclosure
71


   SECTION 3.13
 
EEA Financial Institutions
72


   SECTION 3.14
 
Subsidiaries
72


   SECTION 3.15
 
OFAC
72


   SECTION 3.16
 
Anti-Corruption Laws
72


 
 
 
 
ARTICLE IV
CONDITIONS
72


   SECTION 4.1
 
Effective Date
72


   SECTION 4.2
 
Each Credit Event
73


 
 
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
74


   SECTION 5.1
 
Financial Statements and Other Information
74


   SECTION 5.2
 
Notices of Material Events
76


   SECTION 5.3
 
Existence; Conduct of Business
77


   SECTION 5.4
 
Payment of Obligations
77


   SECTION 5.5
 
Maintenance of Properties; Insurance
77


   SECTION 5.6
 
Books and Records; Inspection Rights
77


   SECTION 5.7
 
Compliance with Laws
78


   SECTION 5.8
 
Use of Proceeds and Letters of Credit
78


   SECTION 5.9
 
Further Assurances
78


   SECTION 5.10
 
Anti-Corruption Laws
78


 
 
 
 
ARTICLE VI
NEGATIVE COVENANTS
78


   SECTION 6.1
 
Leverage Ratio
79


   SECTION 6.2
 
Liens
79


   SECTION 6.3
 
Fundamental Changes
80


   SECTION 6.4
 
Third Party Guarantees
81


   SECTION 6.5
 
Subsidiary Indebtedness
81


   SECTION 6.6
 
[Reserved]
81


   SECTION 6.7
 
Sanctions
81


   SECTION 6.8
 
[Reserved.]
81


   SECTION 6.9
 
Receivables Corporation
81


   SECTION 6.10
 
Anti-Corruption Laws
81


 
 
 
 
ARTICLE VII
EVENTS OF DEFAULT
82


   SECTION 7.1
 
Events of Default
82







--------------------------------------------------------------------------------




 
 
 
Page


   SECTION 7.2
 
Remedies Upon Event of Default
84


   SECTION 7.3
 
Application of Funds
84


 
 
 
 
ARTICLE VIII
THE ADMINISTRATIVE AGENT
85


   SECTION 8.1
 
Appointment and Authority
85


   SECTION 8.2
 
Rights as a Lender
86


   SECTION 8.3
 
Exculpatory Provisions
86


   SECTION 8.4
 
Reliance by Administrative Agent
87


   SECTION 8.5
 
Delegation of Duties
87


   SECTION 8.6
 
Resignation of Administrative Agent
87


   SECTION 8.7
 
Non-Reliance on Administrative Agent and Other Lenders
88


   SECTION 8.8
 
No Other Duties, Etc
89


   SECTION 8.9
 
Administrative Agent May File Proofs of Claim
89


   SECTION 8.10
 
Enforcement
89


 
 
 
 
ARTICLE IX
MISCELLANEOUS
90


   SECTION 9.1
 
Notices; Effectiveness; Electronic Communication
90


   SECTION 9.2
 
Waivers; Amendments
92


   SECTION 9.3
 
Expenses; Indemnity; Damage Waiver
94


   SECTION 9.4
 
Successors and Assigns
96


   SECTION 9.5
 
Survival
101


   SECTION 9.6
 
Counterparts; Integration; Effectiveness
101


   SECTION 9.7
 
Severability
102


   SECTION 9.8
 
Right of Setoff
102


   SECTION 9.9
 
Governing Law; Jurisdiction; Consent to Service of Process
103


   SECTION 9.10
 
WAIVER OF JURY TRIAL
103


   SECTION 9.11
 
Headings
104


   SECTION 9.12
 
Confidentiality
105


   SECTION 9.13
 
Judgment Currency
105


   SECTION 9.14
 
Loan Conversion/Participation
105


   SECTION 9.15
 
USA PATRIOT Act
106


   SECTION 9.16
 
Payments Set Aside
106


   SECTION 9.17
 
Other Loan Document Waivers and Amendments
107


   SECTION 9.18
 
No Advisory or Fiduciary Responsibility
107


   SECTION 9.19
 
Amendment and Restatement; No Novation; Reallocations and Break Funding
107


   SECTION 9.20
 
Electronic Execution of Assignments and Certain Other Documents
108


   SECTION 9.21
 
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
108







--------------------------------------------------------------------------------





SCHEDULES:
Schedule 1.2    Existing Letters of Credit
Schedule 2.1    Commitments
Schedule 3.6     Disclosed Matters
Schedule 6.2    Existing Liens
Schedule 9.1    Administrative Agent’s Office, Certain Addresses for Notices


EXHIBITS:
Exhibit A    Form of Assignment and Acceptance
Exhibit B    Form of Borrowing Request
Exhibit C    Form of Swingline Loan Notice












--------------------------------------------------------------------------------





THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 29, 2017, among
BORGWARNER INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions from time to time parties hereto (the “Lenders”),
and BANK OF AMERICA, N.A., as administrative agent for the Lenders and as
Swingline Lender (defined below) and an Issuing Bank (defined below).
The Borrower is party to that certain Second Amended and Restated Credit
Agreement, dated as of June 30, 2014, among the Borrower, the banks and other
financial institutions from time to time parties thereto, and Bank of America
(defined below), as administrative agent (as the same may have been amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Existing Credit Agreement”).
The Borrower has requested, and the Lenders have agreed, to amend and restate
the Existing Credit Agreement and extend certain credit facilities to the
Borrower on the terms and conditions set forth herein. The amendment and
restatement of the Existing Credit Agreement, and the continuation of the loans
and other obligations (including the Existing Letters of Credit (defined below))
thereunder as Loans (defined below) and Obligations (defined below) (including
Letters of Credit (defined below)) hereunder, are subject to the occurrence of
the Effective Date (defined below) and the provisions of this Agreement (defined
below), including the application of Section 9.19 hereof.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.1    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum determined by the
Administrative Agent pursuant to the following formula:
Adjusted Eurocurrency Rate  =
Eurocurrency Rate
1.00 – Statutory Reserve Rate



“Adjusted Revolving Credit Exposure” shall mean, with respect to each Lender,
the Revolving Credit Exposure of such Lender, plus the amount of any
participating interests purchased by such Lender pursuant to Section 9.14, minus
the amount of any participating interests sold by such Lender pursuant to
Section 9.14.




--------------------------------------------------------------------------------




“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.1, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Third Amended and Restated Credit Agreement, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1%, and (c) except during a
Eurocurrency Unavailability Period, a reference rate equal to the Eurocurrency
Rate (for ABR Loans, including the zero floor contained in such definition) plus
1.00%. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Eurocurrency Rate (for ABR Loans) shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Eurocurrency Rate (for ABR Loans),
respectively.
“Alternative Currency” means Sterling, Yen or Euros.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Exchange Rate (determined by the Administrative Agent in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.
“Alternative Currency Loan” means a Revolving Loan that is a Eurocurrency Rate
Loan and that is made in an Alternative Currency pursuant to the applicable
Borrowing Request.
“Alternative Currency Sublimit” means, with respect to any Alternative Currency,
the Dollar Amount of such Alternative Currency set forth below:
Currency
Alternative Currency Sublimit
Sterling
$100,000,000
Yen
$250,000,000
Euros
$500,000,000



in each case, as any such amount may be reduced from time to time in accordance
with the terms hereof.




--------------------------------------------------------------------------------






“Applicable Percentage” means, with respect to any Lender under any Revolving
Facility (or, as applicable, under all the Revolving Facilities) at any time,
the percentage (carried out to the ninth decimal place) of the total Commitments
represented by such Lender’s Commitment under such Facility (or, as applicable,
under all the Facilities) at such time, subject to adjustment as provided in
Section 2.22. If the commitment of each Lender to make Loans and the obligation
of the Issuing Banks to make LC Credit Extensions have been terminated pursuant
to Section 7.2 or if the Commitments under such Facility or all the Facilities
have expired, then the Applicable Percentage of each Lender shall be determined
based upon the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 2.1 or
in the Assignment and Acceptance pursuant to which such Lender becomes a party
hereto, as applicable.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan or ABR Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Margin”, “Alternate Base Rate Margin” or “Facility Fee Rate”, as
the case may be, based upon the ratings by Moody’s, S&P and Fitch (collectively,
the “Rating Agencies”), respectively, applicable on such date to the Index Debt:
Index Debt Ratings:
(S&P/Moody’s/Fitch)
Eurocurrency
Margin
Alternate Base
Rate Margin
Facility Fee Rate
Category 1 
A/A2/A or higher
0.805%
0.000%
0.070%
Category 2 
A-/A3/A-
0.910%
0.000%
0.090%
Category 3 
BBB+/Baa1/BBB+
1.015%
0.015%
0.110%
Category 4 
BBB/Baa2/BBB
1.100%
0.100%
0.150%
Category 5 
BBB-/Baa3/BBB- or lower
1.300%
0.300%
0.200%



For purposes of the foregoing, (i) the rating of Index Debt on any day shall be
deemed to be the rating in effect at the close of business on such day; (ii) if
the ratings established or deemed to have been established by the Rating
Agencies for the Index Debt shall be changed (other than as a result of a change
in the rating system of the Rating Agencies), such change shall be effective as
of the date on which it is first announced by the applicable Rating Agency;
(iii) if the ratings established by the Rating Agencies for the Index Debt shall
fall within different Categories and ratings are maintained by all Rating
Agencies, (A) if two ratings are equal, such ratings will apply (e.g.,
BBB/Baa3/BBB results in Category 4 status and BBB/Baa1/BBB results in Category 4
status) and (B) if no ratings are equal, the intermediate rating will apply;
(iv) if the ratings established by the Rating Agencies for the Index Debt shall
fall within different Categories and ratings are then maintained by only two
Rating Agencies, the Applicable Rate shall be based on the higher of the two
ratings (e.g., BBB/Baa3 results in Category 4 status) unless one of the two
applicable ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference




--------------------------------------------------------------------------------




to the Category one rating higher than the lower of the two ratings (e.g.,
A-/Baa3 results in Category 4 status); and (v) if ratings are only maintained by
one Rating Agency or no Rating Agencies (other than by reason of the
circumstances referred to in the last sentence of this definition), the
Applicable Rate shall be equal to Category 5. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of any Rating Agency shall change, or if any Rating
Agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such Rating Agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency the local time in the place of settlement for such
Alternative Currency, as may be reasonably determined by the Administrative
Agent to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic documentation generated by
MarkitClear or other electronic platform) approved by the Administrative Agent.
“Available Dollar Commitment” means at any date of determination with respect to
any Dollar Lender, an amount in Dollars equal to the excess, if any, of (a) the
amount of such Dollar Lender’s Dollar Commitment in effect on such date over (b)
the Revolving Credit Exposure of such Dollar Lender on such date.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A.




--------------------------------------------------------------------------------




“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“BorgWarner Foundation” means BorgWarner Foundation, an Illinois non-profit
corporation.
“Borrower” has the meaning assigned to such term in the preamble.
“Borrower Materials” has the meaning specified in Section 5.1.
“Borrowing” means a Revolving Borrowing or a Swingline Borrowing, as the context
may require.
“Borrowing Request” means a notice of a Revolving Borrowing, pursuant to Section
2.3, which shall be substantially in the form of Exhibit B or such other form as
may be agreed by the Administrative Agent and the Borrower (including any form
on an electronic platform or electronic transmission system as shall be agreed
by the Administrative Agent and the Borrower), appropriately completed and
signed by a Responsible Officer.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;


(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;


(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and


(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which




--------------------------------------------------------------------------------




banks are open for foreign exchange business in the principal financial center
of the country of such currency.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or the
Lenders, as collateral for the LC Exposures or obligations of Lenders to fund
participations in respect thereof (as the context may require), cash or deposit
account balances or, if the Issuing Bank benefitting from such collateral shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the applicable Issuing Bank, which documents are hereby consented to by
the Lenders. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), of shares representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of the Borrower.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any Lending Office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Citi” means Citibank, N.A.




--------------------------------------------------------------------------------




“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Dollar Revolving Loans, Euro
Revolving Loans, Sterling Revolving Loans, Yen Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committed Exposure Percentage” shall mean, on any date with respect to any
Lender, the percentage which the Adjusted Revolving Credit Exposure of such
Lender constitutes of the Adjusted Revolving Credit Exposures of all Lenders.
“Commitments” means, the collective reference to the Dollar Commitments and the
Euro Commitments, the Sterling Commitments and the Yen Commitments, which are
part of (and not in addition to), the Dollar Commitments. The initial aggregate
amount of the Commitments is $1,200,000,000.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business), and (f) minority interest charges and any other non-cash
charges, and minus, to the extent included in the statement of such Consolidated
Net Income for such period, the sum of (a) interest income, (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (c) minority interest credits and any other
non-cash income (except for all amounts that would, in conformity with GAAP, be
set forth opposite the caption “equity in affiliate earnings and other income”
(or any like caption) on a consolidated income statement of the Borrower and its
Subsidiaries), all as determined on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Leverage Ratio, (i) if at any time during such Reference Period the Borrower or
any Subsidiary shall have made any Material Disposition, the Consolidated EBITDA
for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period and (ii) if during such Reference Period the Borrower
or any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA
for such Reference Period shall be calculated after giving pro forma effect
thereto as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that
either (a) would result in an increase to Consolidated EBITDA to the extent
deemed to be material by the Borrower or (b) would result in a reduction to
Consolidated EBITDA; and “Material Disposition” means any




--------------------------------------------------------------------------------




disposition of a Subsidiary, a line of business or a division of business, in
any such case that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $100,000,000.
“Consolidated Intangible Assets” means, at any date, all assets of the Borrower
and its Subsidiaries that are considered to be intangible assets under GAAP,
including, without limitation, customer lists, goodwill, computer software,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges, unamortized debt discount and capitalized research and
development costs.
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP.
“Consolidated Tangible Assets” means, at any date, Consolidated Total Assets at
such date minus Consolidated Intangible Assets on a consolidated balance sheet
of the Borrower and its Subsidiaries at such date.
“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such date.
“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Borrower and its Subsidiaries at such date (including
outstanding Loans hereunder and obligations with respect to drawn letters of
credit (including the Letters of Credit), but excluding obligations with respect
to any undrawn letters of credit (including the Letters of Credit)), determined
on a consolidated basis in accordance with GAAP. Notwithstanding the foregoing,
all Receivables Facilities shall, regardless of their respective treatment under
GAAP, be included in each calculation of Consolidated Total Debt under this
Agreement, but only to the extent of that portion of the principal amount of all
such Receivables Facilities (determined on an aggregate basis for all such
Receivables Facilities) that is in excess of $200,000,000.
“Continuing Lenders” has the meaning assigned to such term in Section 2.6(a).
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Conversion Date” shall mean any date on which either (a) an Event of Default
under paragraph (h) or (i) of Section 7.1 has occurred with respect to the
Borrower or (b) the Commitments shall have been terminated prior to the Maturity
Date and/or the Loans shall have been declared immediately due and payable, in
either case pursuant to Section 7.2.




--------------------------------------------------------------------------------




“Conversion Sharing Percentage” means on any date with respect to any Lender and
any Revolving Loans of such Lender outstanding in any currency other than
Dollars, the percentage of such Revolving Loans such that, after giving effect
to the conversion of such Revolving Loans to Dollars and the purchase and sale
by such Lender of participating interests as contemplated by Section 9.14, the
Committed Exposure Percentage of such Lender will equal such Lender’s Applicable
Percentage under the Dollar Facility on such date (calculated immediately prior
to giving effect to any termination or expiration of the Commitments on the
Conversion Date).
“Converted Loans” shall have the meaning set forth in Section 9.14.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit participation fees, an interest rate equal to (i) the Alternate Base
Rate plus (ii) the Applicable Rate, if any, applicable to ABR Loans plus (iii)
2% per annum; provided, however, that with respect to a Eurocurrency Rate Loan
or Swingline Loan (the rate of which is determined by reference to the Swingline
Rate), the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit participation fees, a
rate equal to the Applicable Rate applicable to interest on Eurocurrency Rate
Loans plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
(3) Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower, the Administrative Agent
or any Lender in writing that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied, (c) has failed, within three (3) Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any bankruptcy or other debtor relief
law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity




--------------------------------------------------------------------------------




interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above, and of the effective date of such status, shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each Issuing Bank, the
Swingline Lender and each other Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Deutsche Bank” means Deutsche Bank AG New York Branch.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar Amount” means, at any time:
(a)    with respect to any Loan denominated in Dollars (including, with respect
to any Swingline Loan, any funded participation therein), the principal amount
thereof then outstanding (or in which such participation is held);
(b)    with respect to any Alternative Currency Loan, the principal amount
thereof then outstanding in the relevant Alternative Currency, converted to
Dollars at the Exchange Rate (determined by the Administrative Agent in respect
of the most recent Revaluation Date); and
(c)    with respect to any LC Exposure (or any risk participation therein), the
amount thereof.
“Dollar Commitment” means, with respect to each Lender, the commitment of such
Lender to make Dollar Revolving Loans and to acquire participations in Letters
of Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.9,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.4 or (c) increased from time to time pursuant to
Section 2.20. The initial amount of each Lender’s Dollar Commitment is set forth
on Schedule 2.1, or in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Dollar Commitment, as applicable.
“Dollar Facility” shall have the meaning set forth in the definition of
“Facility”.




--------------------------------------------------------------------------------




“Dollar Lender” means each Lender holding a Dollar Commitment.
“Dollar Revolving Loan” mean a Revolving Loan made pursuant to Section 2.1(a).
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 9.2).
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.4(b)(iii) and (v) (subject to such consents, if any, as
may be required under Section 9.4(b)(iii)).
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, imposing liability or
standards of conduct concerning protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or




--------------------------------------------------------------------------------




threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interest” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, any of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, any of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to meet the
minimum funding standard with respect to any Plan (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412 of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” means the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.
“Euro Commitment” means, with respect to each Lender, the commitment of such
Lender to make Euro Revolving Loans, as such commitment may be (a) reduced from
time to time pursuant to Section 2.9 or (b) reduced or increased from time to
time pursuant to assignments by




--------------------------------------------------------------------------------




or to such Lender pursuant to Section 9.4. The initial amount of each Lender’s
Euro Commitment is set forth on Schedule 2.1, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Euro Commitment,
as applicable. The Euro Commitment is a part of, but not in addition to, each
Lender’s Dollar Commitment.
“Euro Facility” shall have the meaning set forth in the definition of
“Facility”. The Euro Facility shall be a subfacility of the Dollar Facility.
“Euro Lender” means each Lender holding a Euro Commitment.
“Euro Revolving Loan” mean a Revolving Loan made pursuant to Section 2.1(b).
“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.
“Eurocurrency Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and
(b)    for any interest rate calculation with respect to an ABR Loan or a
Swingline Loan on any date, the rate per annum equal to LIBOR, at approximately
11:00 a.m., London time, determined two (2) Business Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice, (ii) to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent and (iii)
if the Eurocurrency Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement (including the calculation of the Base Rate in
accordance with clause (b) above and the definition thereof).


“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, that bears interest at a rate based on the Eurocurrency
Rate other than an ABR Loan with respect to which the Alternate Base Rate is
determined at a rate based on the Eurocurrency Rate.
“Eurocurrrency Unavailability Period” means any period of time during which a
notice delivered to the Borrower in accordance with Section 2.14 shall remain in
effect.




--------------------------------------------------------------------------------




“Event of Default” has the meaning assigned to such term in Section 7.1.
“Exchange Rate” for a currency means the rate determined by the Administrative
Agent to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m., New York City time, on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement or is attributable to such Foreign Lender’s failure to comply with
Section 2.17(e), except to the extent that such Foreign Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such withholding tax pursuant to Section 2.17(a),
and (d) any taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
introductory paragraphs hereto.
“Existing Letters of Credit” means:
(a) those letters of credit set forth on Schedule 1.2 hereto, all of which were
issued and outstanding under the Existing Credit Agreement as of the date
hereof, immediately prior to the occurrence of the Effective Date, and shall
continue as Letters of Credit under this Agreement in connection with this
amendment and restatement of the Existing Credit Agreement; and
(b) those letters of credit that were issued and outstanding under credit
facilities of a Person that becomes a Subsidiary of the Borrower (whether
through acquisition or otherwise) so long as (i) the credit facilities of such
newly acquired Subsidiary are being terminated in connection with such
acquisition, (ii) the issuer of such letters of credit is an Issuing Bank and
has agreed to such letters of credit becoming Existing Letters of Credit, (iii)
as of the date such letters of credit are to become Existing Letters of Credit,
the conditions to the issuance of a Letter of Credit are satisfied and (iv) the
Administrative Agent has been provided notice of such letters of credit
(including all relevant identifying information) at least five (5) Business Days
prior to the date they are to become Existing Letters of Credit under this
Agreement (including the applicable date such letters of credit are to become
Existing Letters of Credit).




--------------------------------------------------------------------------------




“Extended Maturity Date” has the meaning assigned to such term in
Section 2.6(a).
“Extension Acceptance Notice” has the meaning assigned to such term in
Section 2.6(a).
“Extension Date” has the meaning assigned to such term in Section 2.6(a).
“Extension Notice” has the meaning assigned to such term in Section 2.6(a).
“Facility” means any of (a) the credit facility constituted by the Dollar
Commitments and the extensions of credit thereunder (the “Dollar Facility”), (b)
the credit facility constituted by the Euro Commitments and the extensions of
credit thereunder (the “Euro Facility”), (c) the credit facility constituted by
the Sterling Commitments and the extensions of credit thereunder (the “Sterling
Facility”) and (d) the credit facility constituted by the Yen Commitments and
the extensions of credit thereunder (the “Yen Facility”).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version thereof that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letters” means (a) the fee letter dated as June 2, 2017 among the Borrower,
Bank of America, MLPFS, Deutsche Bank, Deutsche Bank Securities Inc., Citigroup
Global Markets Inc. (on behalf of itself and Citi), KeyBank, KeyBanc Capital
Markets Inc., PNC Bank, PNC Capital Markets LLC, Wells Fargo and Wells Fargo
Securities, LLC, and (b) any other fee letter entered into between the Borrower
and any Joint Lead Arranger in connection with the transactions contemplated by
this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or assistant treasurer of the Borrower. Any document
delivered hereunder that is signed by a Financial Officer of the Borrower shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Financial
Officer shall be conclusively presumed to have acted on behalf of the Borrower.
“Fitch” means Fitch, Inc.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.




--------------------------------------------------------------------------------




“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Banks, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposures other than LC Exposures as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means any government or nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other payment obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness or other payment obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other payment obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or payment obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business, or customary and reasonable indemnity obligations.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic, or a
pollutant or contaminant, pursuant to any Environmental Law.
“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options,




--------------------------------------------------------------------------------




forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business, (ii) deferred
compensation arrangements payable to directors, officers or employees of the
Borrower or any Subsidiary and (iii) any purchase price, earnout or working
capital adjustments or deferred payments of a similar nature incurred in
connection with any acquisition or similar investment so long as such amount is
not reflected as a liability on a balance sheet of such Person prepared in
accordance with GAAP), (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and (i)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Index Debt” means (i) senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement or (ii) if no indebtedness of the type described in
clause (i) is outstanding, all senior, unsecured, long-term indebtedness of the
Borrower (that is not guaranteed by any other Person or subject to any other
credit enhancement) registered under an effective shelf registration under Rule
415 of the Securities Act of 1933, as amended.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.8.




--------------------------------------------------------------------------------




“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
or any other period of twelve (12) months or less as may be agreed to by the
Administrative Agent and all applicable Lenders, thereafter, as the Borrower may
elect; provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.
“IP Rights” has the meaning specified in Section 3.5(b).
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Borrower or in favor of the Issuing Bank and
relating to such Letter of Credit.
“Issuer Maximum LC Exposure” means (a) with respect to Bank of America as an
Issuing Bank, $60,000,000, (b) with respect to Citi as an Issuing Bank,
$20,000,000, (c) with respect to KeyBank as an Issuing Bank, $20,000,000, (d)
with respect to PNC Bank as an Issuing Bank, $30,000,000, (e) with respect to
Wells Fargo as an Issuing Bank, $20,000,000 and (f) with respect to any other
Issuing Bank referred to in the definition of “Issuing Bank” an amount to be
agreed to by the Borrower and such Issuing Bank and confirmed in writing to the
Administrative Agent.
“Issuing Bank” means each of Bank of America, Citi, KeyBank, PNC Bank, and Wells
Fargo, or any of their respective Affiliates, and any other Lender agreeing to
serve in such capacity and appointed by the Borrower to act as an Issuing Bank
and consented to by the Administrative Agent, in each case in its respective
capacity as the issuer of Letters of Credit hereunder (and so long as such
Issuing Bank continues to act in such capacity), and its successors in such
capacity as provided herein, including any Lender appointed by the Borrower,
with the consent of the Administrative Agent and such Lender, by notice to the
Lenders as a replacement for any Issuing Bank that at such time is a Defaulting
Lender; provided that in no event shall there




--------------------------------------------------------------------------------




be more than eight Issuing Banks at any one time. References to the Issuing Bank
herein shall, as the context may indicate (including with respect to any
particular Letter of Credit, LC Credit Extension or LC Disbursement), may mean
the Issuing Bank, each Issuing Bank, any Issuing Bank, or all Issuing Banks, as
applicable.
“Joint Lead Arrangers” means MLPFS, Deutsche Bank Securities Inc., Citigroup
Global Markets Inc., KeyBanc Capital Markets Inc., PNC Capital Markets LLC and
Wells Fargo Securities, LLC, as joint lead arrangers and joint bookrunners for
this Agreement.
“KeyBank” means KeyBank National Association.
“Law” means, collectively, all applicable international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Applicable Percentage.
All LC Advances shall be denominated in Dollars.
“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All LC Borrowings shall be denominated in Dollars.
“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all LC Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.7. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. The LC Exposure of (a) any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time, and (b) any
particular Issuing Bank, in its capacity as such, at any time shall mean the LC
Exposure allocable to Letters of Credit issued by such Issuing Bank.
“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender. Notwithstanding anything




--------------------------------------------------------------------------------




to the contrary contained in this Agreement or any other Loan Document, each
Lender (other than the Swingline Lender) shall be a Dollar Lender, Euro Lender,
Sterling Lender and a Yen Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement, and shall include the Existing Letters of Credit. Letters of Credit
shall be a subfacility of the Dollar Facility.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
“Leverage Ratio” means, as at the last day of any period, the ratio of (a)
Consolidated Total Debt on such day to (b) Consolidated EBITDA for such period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, in each case, in the nature of security and (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset.
“Loan Documents” means this Agreement, each Issuer Document, each Fee Letter,
any agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.21 of this Agreement, each promissory note executed and
delivered pursuant to Section 2.10(e), and, to the extent expressly designated
as a “Loan Document” by the Borrower and the Administrative Agent, all other
instruments and documents heretofore or hereafter executed or delivered to or in
favor of the Administrative Agent, any Lender or any Issuing Bank in connection
with or pursuant to any of the foregoing.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including Revolving Loans and Swingline Loans.
“Loans to be Converted” shall have the meaning set forth in Section 9.14(a).
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its payment
obligations under the Loan Documents, taken as a whole or (c) the rights or
remedies available to the Administrative Agent or the Lenders under the Loan
Documents, taken as a whole.




--------------------------------------------------------------------------------




“Material Indebtedness” means any single Indebtedness (other than the Loans and
Letters of Credit), or obligation in respect of one or more Hedging Agreements,
of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $125,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.
“Material Subsidiary” means, as of any date of measurement, (a) each Subsidiary
of the Borrower that has revenues (on a standalone basis, without consolidation
with its subsidiaries or its parent) for the most recently ended fiscal year
greater than 10% of total revenues for the Borrower and its Subsidiaries for
such period, and (b) each other Subsidiary of the Borrower identified by the
Borrower so that, after all such identifications, the combined assets and
revenues of the Borrower and the Material Subsidiaries (each measured on a
standalone basis, without consolidation with its subsidiaries or parent)
constitute at least 80% of the assets and revenues of the Borrower and its
Subsidiaries as of the end of, and for, the most recently ended fiscal year;
provided that (i) BorgWarner Foundation shall not be a Material Subsidiary for
so long as it is a non-profit foundation under Section 501(c)(3) of the Code,
(ii) no Receivables Corporation shall constitute a Material Subsidiary at any
time and (iii) all calculations in (a) and (b) above shall exclude entirely the
assets and revenues of any Receivables Corporation and of BorgWarner Foundation
(but only for so long as it is a non-profit foundation under Section 501(c)(3)
of the Code).
“Maturity Date” means June 29, 2022, as such date may be extended with respect
to any particular Lender pursuant to Section 2.6.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means in connection with any issuance or sale of any common
equity, the cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.
“Non-Extending Lenders” has the meaning assigned to such term in Section 2.6(a).
“Notice Date” has the meaning assigned to such term in Section 2.6(a).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or any Material Subsidiary thereof of any proceeding under any
bankruptcy or other debtor relief laws




--------------------------------------------------------------------------------




naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Loan Documents” has the meaning specified in Section 9.17.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Documents.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the Issuing Bank, or the
Swingline Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 9.4(d).
“Participant Register” has the meaning set forth in Section 9.4(d).
“Participating Member State” means any member state of the EMU which has the
Euro as its lawful currency.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens for taxes that are not overdue for a period of more than thirty
(30) days or which are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, in conformity with GAAP
(or, in the case of Foreign Subsidiaries, generally accepted accounting
principles in effect from time to time in their respective jurisdictions of
incorporation);
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other like Liens imposed by law, arising
in the ordinary course of business and securing obligations that are not overdue
by more than sixty (60) days or if more than sixty (60) days overdue, are
unfiled and no other action has been taken to enforce such Liens, or are being
contested in compliance with Section 5.4;




--------------------------------------------------------------------------------




(c)    Liens, pledges and deposits made in the ordinary course of business (i)
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations (including to support letters of credit or
bank guaranties in respect of the foregoing) or (ii) securing a liability for
premiums, reimbursement or indemnification obligations of insurance (including
self-insurance) (including to support letters of credit or bank guaranties in
respect of the foregoing);
(d)    Liens or deposits to secure the performance of bids, trade contracts,
governmental contracts, tenders, statutory bonds, leases, statutory obligations,
surety, stay, customs, appeal and replevin bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    easements, restrictions (including zoning restrictions), rights-of-way,
covenants, licenses, encroachments and similar encumbrances and minor title
defects on real property imposed by law or arising in the ordinary course of
business that, in any such case, do not secure any monetary obligations and do
not materially interfere with the ordinary conduct of business of the Borrower
or any Subsidiary;
(f)    Liens in respect of judgments, attachments, awards or similar items that
do not constitute an Event of Default under Section 7.1(k);
(g)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable Law) regarding “operating” leases
(determined by giving effect to the last sentence of Section 1.4) or
consignments entered into by the Borrower or any Subsidiary in the ordinary
course of business;
(h)    Liens representing any interest or title of a lessor, sublessor,
licensor, or sublicensor, or of a lessee, sublessee, licensee or sublicensee, in
each case in respect of any lease, sublease, license or sublicense permitted or
not restricted by this Agreement and entered into in the ordinary course of
business;
(i)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business;
(j)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) that are banker’s,
broker’s or similar liens, contractual rights of setoff or similar rights and
remedies relating to (A) deposit accounts or other funds maintained with
depositary institutions and securities accounts and other financial assets
maintained with securities intermediaries, in each case in the ordinary course
of business, (B) pooled deposit or sweep accounts to permit satisfaction of
overdraft or similar obligations, (C) netting or similar setoff arrangements
entered into in the ordinary course of business in connection with banking or
trading activities or (D) commodity trading or other brokerage accounts incurred
in the ordinary course of business, (iii) encumbering reasonable customary
initial deposits and margin deposits in the ordinary course of business, (iv)
granted in the ordinary course of business by any Foreign Subsidiary to any bank
with whom it maintains accounts to the extent required by the relevant bank’s
(or custodian’s or




--------------------------------------------------------------------------------




trustee’s, as applicable) standard terms and conditions with respect to such
accounts and (v) in respect of purchase orders and other similar agreements
entered into with customers in the ordinary course of business to the extent
limited to the property or assets relating to such purchase order or similar
agreement (and products and proceeds thereof);
(k)    Liens deemed to exist in connection with investments in repurchase
obligations;
(l)    Liens consisting of restrictions contained in agreements relating to
Dispositions of assets (including the Equity Interests in any Subsidiary) not
restricted under the terms of this Agreement pending the completion thereof, so
long as such Liens are limited to the assets to be Disposed;
(m)    any put and call arrangements, purchase options or similar rights related
to Equity Interests of any Subsidiary of the Borrower set forth in the
organizational documents or any related joint venture or similar agreement;
(n)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
commercial letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods in
the ordinary course of business;
(o)    Liens on cash, cash equivalents or other property arising in connection
with any scheduled, announced or planned defeasance, discharge or redemption of
Indebtedness (and securing only the obligations in respect of or relating to
such Indebtedness while it is being defeased, discharged or redeemed); and
(p)    Liens consisting of any condemnation or eminent domain proceeding or any
action in lieu thereof;
(q)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(r)    Liens solely on any cash earnest money deposits made by the Borrower or
any Subsidiaries in connection with any letter of intent or purchase agreement;
(s)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;
(t)    Liens on cash, cash equivalents or marketable securities of the Borrower
or any Subsidiary securing obligations of the Borrower or any Subsidiary under
Hedging Agreements not incurred for speculative purposes.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.




--------------------------------------------------------------------------------




“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning specified in Section 5.1.
“PNC Bank” means PNC Bank, National Association.
“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Public Lender” has the meaning specified in Section 5.1.
“Rating Agency” has the meaning specified in the definition of Applicable Rate.
“Receivables Corporation” means any special purpose vehicle the sole purpose and
operations of which at such time of determination is to be the transferee of
accounts receivable in connection with, and the borrower or seller (or, in
either case, the equivalent thereof) under, a Receivables Facility described and
permitted in the definition of “Receivables Facility” herein; provided, that all
obligations of Receivables Corporations shall be non-recourse to the Borrower
and any Subsidiary that is not a Receivables Corporation (other than
representations, warranties, covenants and indemnities entered into by the
Borrower or any Subsidiary thereof in connection with such Receivables Facility,
which are reasonably customary in asset securitizations for the types of assets
subject to the applicable Receivables Facility).
“Receivables Facility” means (a) receivables financings of the Borrower and its
Domestic Subsidiaries, through one or more Receivables Corporations, upon terms
and subject to conditions reasonably satisfactory to the Required Lenders, in an
aggregate principal amount not to exceed $300,000,000 at any time outstanding;
and (b) receivables financings of Foreign Subsidiaries of the Borrower, through
one or more Receivables Corporations, solely for receivables generated and held
outside the U.S., upon terms and subject to conditions reasonably satisfactory
to the Required Lenders, in an aggregate principal amount not to exceed
$300,000,000 at any time outstanding; provided that in no event shall either (i)
the aggregate principal amount at any time outstanding of all receivables
facilities permitted under clauses (a) and (b) exceed $500,000,000 or (ii) the
obligations with respect to any Receivables Facility, or of any Receivables
Corporation with respect to any Receivables Facility, be recourse to the
Borrower or any Subsidiary that is not a Receivables Corporation (other than
representations, warranties, covenants and indemnities entered into by the
Borrower or any Subsidiary thereof in connection with such Receivables Facility,
which are reasonably customary in asset securitizations for the types of assets
subject to the applicable Receivables Facility).




--------------------------------------------------------------------------------




“Register” has the meaning set forth in Section 9.4.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates. With respect to each
Lender (other than the Administrative Agent) and for the purpose of Section 9.3,
it is hereby understood that such Lender’s “agents” (as such term is used in the
preceding sentence) shall not include the Administrative Agent or agents of the
Administrative Agent.
“Request for Credit Extension” means (a) with respect to a Borrowing of
Revolving Loans, a Borrowing Request, (b) with respect to an LC Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swingline
Loan, a Swingline Loan Notice.
“Required Lenders” means, at any time, Lenders having Dollar Commitments
representing more than 50% of the total Dollar Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Section 7.2, and for all purposes after the Loans become due and
payable pursuant to Section 7.2 or the Dollar Commitments expire or terminate,
“Required Lenders” shall mean Lenders having Revolving Credit Exposures
representing more than 50% of the total Revolving Credit Exposures; provided
that for purposes of this definition the Revolving Credit Exposure of (a) each
Lender shall be adjusted up or down so as to give effect to any participations
purchased or sold pursuant to Section 9.14 and (b) any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, or any
Financial Officer of the Borrower, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.1, the secretary or any assistant
secretary of the Borrower and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the Borrower so designated by any
of the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.
“Revaluation Date” means, with respect to any Loan, each of the following: (a)
each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (b) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.8, and (c)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require.
“Revolving Borrowing” means a borrowing consisting of Revolving Loans of the
same Type and under the same Facility, made, converted or continued on the same
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Dollar Amount of the sum of the outstanding principal amount of such Lender’s
Revolving Loans and its LC Exposure and Swingline Exposure at such time.




--------------------------------------------------------------------------------




“Revolving Facility” means any of the Dollar Facility, the Euro Facility, the
Sterling Facility or the Yen Facility.
“Revolving Loan” means a Loan made pursuant to Section 2.3.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.
“Sanction(s)” means any economic or financial sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw Hill
Companies, Inc.
“Statutory Reserve Rate” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Statutory Reserve Percentage.
“Sterling” and “£” means the lawful currency of the United Kingdom.
“Sterling Commitment” means, with respect to each Lender, the commitment of such
Lender to make Sterling Revolving Loans, as such commitment may be (a) reduced
from time to time pursuant to Section 2.9 or (b) reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 9.4.
The initial amount of each Lender’s Sterling Commitment is set forth on Schedule
2.1, or in the Assignment and Acceptance pursuant to which such Lender shall
have assumed its Sterling Commitment, as applicable. The Sterling Commitment is
a part of, but not in addition to, each Lender’s Dollar Commitment.
“Sterling Facility” shall have the meaning set forth in the definition of
“Facility”. The Sterling Facility shall be a subfacility of the Dollar Facility.
“Sterling Lender” means each Lender holding a Sterling Commitment.
“Sterling Revolving Loan” mean a Revolving Loan made pursuant to Section 2.1(c).
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if




--------------------------------------------------------------------------------




such financial statements were prepared in accordance with GAAP as of such date,
as well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swingline Borrowing” means a borrowing of a Swingline Loan.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means Bank of America, in its capacity as lender of Swingline
Loans hereunder, and its successors in such capacity as provided herein.
“Swingline Loan” means a Loan made pursuant to Section 2.4. Swingline Loans
shall be a subfacility of the Dollar Facility.
“Swingline Loan Notice” means a notice of Swingline Borrowing pursuant to
Section 2.4, which shall be substantially in the form of Exhibit C or such other
form as agreed by the Administrative Agent and the Borrower (including any form
on an electronic platform or electronic transmission system as shall be agreed
by the Administrative Agent and the Borrower), appropriately completed and
signed by a Responsible Officer.
“Swingline Rate” means, for any day (except during a Eurocurrency Unavailability
Period), a fluctuating rate per annum equal to a reference rate equal to the
Eurocurrency Rate (for Swingline Loans) plus 0.50%. Any change in the Swingline
Rate due to a change in the Eurocurrency Rate (for Swingline Loans) shall be
effective from and including the effective date of such change in the
Eurocurrency Rate (for Swingline Loans), respectively.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.




--------------------------------------------------------------------------------




“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
“Unreimbursed Amount” has the meaning specified in Section 2.5(c)(i).
“Wells Fargo” means Wells Fargo Bank, National Association.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” and “¥” means the lawful currency of Japan.
“Yen Commitment” means, with respect to each Lender, the commitment of such
Lender to make Yen Revolving Loans, as such commitment may be (a) reduced from
time to time pursuant to Section 2.9 or (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.4. The
initial amount of each Lender’s Yen Commitment is set forth on Schedule 2.1, or
in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Yen Commitment, as applicable. The Yen Commitment is a part of, but
not in addition to, each Lender’s Dollar Commitment.
“Yen Facility” shall have the meaning set forth in the definition of “Facility”.
The Yen Facility shall be a subfacility of the Dollar Facility.
“Yen Lender” means each Lender holding a Yen Commitment.
“Yen Revolving Loan” means a Revolving Loan made pursuant to Section 2.1(d).
SECTION 1.2    Classification of Loans and Borrowings. For purposes of this
Agreement and each other Loan Document, Loans may be classified and referred to
by Class (e.g., a “Dollar Revolving Loan”) or by Type (e.g., a “Eurocurrency
Loan”) or by Class and Type (e.g., a “Dollar Eurocurrency Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Dollar
Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class
and Type (e.g., a “Dollar Eurocurrency Revolving Borrowing”).
SECTION 1.3    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument




--------------------------------------------------------------------------------




or other document as from time to time amended, restated, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, amendments and restatements, supplements or
modifications set forth herein or in any other Loan Document), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “hereto”, “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement and each other
Loan Document in its entirety and not to any particular provision hereof, (d)
all references herein or in any other Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references appear
and (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
SECTION 1.4    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof or of any other Loan Document to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, for purposes of calculations made pursuant to the terms of
this Agreement or any other Loan Document, the accounting for any lease (and
whether the obligations thereunder shall constitute “Capital Lease Obligations”)
shall be based on GAAP as in effect on the Closing Date and without giving
effect to any subsequent changes in GAAP (or the required implementation of any
previously promulgated changes in GAAP) relating to the treatment of a lease as
an operating lease or capitalized lease.




--------------------------------------------------------------------------------




SECTION 1.5    Change of Currency.
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify after consultation with (but without the consent of) the Borrower, to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.
SECTION 1.6    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the Issuing Bank, as applicable, shall
determine the Exchange Rates as of each Revaluation Date to be used for
calculating Dollar Amounts of Borrowings and outstanding amounts of Loans
denominated in Alternative Currencies. Such Exchange Rates shall become
effective as of such Revaluation Date and shall be the Exchange Rates employed
in converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Borrower hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Amount as so
determined by the Administrative Agent or the Issuing Bank, as applicable.
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the Issuing
Bank, as the case may be.
SECTION 1.7    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by




--------------------------------------------------------------------------------




its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
SECTION 1.8    Loan Documents. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any other
Loan Document, the terms and conditions of this Agreement shall control.
ARTICLE II    

THE CREDITS
SECTION 2.1    Commitments.
(a)    Subject to the terms and conditions set forth herein, each Dollar Lender
agrees to make Revolving Loans to the Borrower denominated in Dollars (each such
Loan, a “Dollar Revolving Loan”) from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Credit Exposure under the Dollar Commitments exceeding such
Lender’s Dollar Commitment or (ii) the total Revolving Credit Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Dollar Revolving Loans.
(b)    Subject to the terms and conditions set forth herein, each Euro Lender
agrees to make Revolving Loans to the Borrower denominated in Euros (each such
Loan, a “Euro Revolving Loan”) from time to time during the Availability Period
in an aggregate principal amount that will not result in (i) the Dollar Amount
of such Lender’s Euro Revolving Loans exceeding such Lender’s Euro Commitment,
(ii) the total Revolving Credit Exposures exceeding the total Dollar Commitments
or (iii) the Dollar Amount of Euro Revolving Loans exceeding the applicable
Alternative Currency Sublimit. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Euro Revolving Loans.
(c)    Subject to the terms and conditions set forth herein, each Sterling
Lender agrees to make Revolving Loans to the Borrower denominated in Sterling
(each such Loan, a “Sterling Revolving Loan”) from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
the Dollar Amount of such Lender’s Sterling Revolving Loans exceeding such
Lender’s Sterling Commitment, (ii) the total Revolving Credit Exposures
exceeding the total Dollar Commitments or (iii) the Dollar Amount of Sterling
Revolving Loans exceeding the applicable Alternative Currency Sublimit. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Sterling Revolving Loans.
(d)    Subject to the terms and conditions set forth herein, each Yen Lender
agrees to make Revolving Loans to the Borrower denominated in Yen (each such
loan, a “Yen Revolving Loan”) from time to time during the Availability Period
in an aggregate principal amount that will not result in (i) the Dollar Amount
of such Lender’s Yen Revolving Loans exceeding such Lender’s Yen Commitment,
(ii) the total Revolving Credit Exposures exceeding the total Dollar Commitments




--------------------------------------------------------------------------------




or (iii) the Dollar Amount of Yen Revolving Loans exceeding the applicable
Alternative Currency Sublimit. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Yen Revolving Loans.
(e)    Notwithstanding any other provision of this Agreement to the contrary:
(i)    The Lenders shall not be required to make any Revolving Loans or
Swingline Loans hereunder or issue any Letter of Credit if, after giving effect
thereto, the Revolving Credit Exposure of any Dollar Lender would exceed such
Dollar Lender’s Dollar Commitment (unless such Dollar Lender consents thereto);
and
(ii)    At the election of the Borrower and the Administrative Agent, Dollar
Revolving Loans shall be made on the ratable basis of Available Dollar
Commitments (rather than on the basis of Dollar Commitments) of the Dollar
Lenders in the event that the Dollar Lenders have disproportionate commitments
to the Euro Facility, the Sterling Facility or the Yen Facility. In such event
the Administrative Agent may also advise the Lenders of changes as it may
determine in the borrowing and payment provisions herein in order to provide
maximum availability of the Dollar Commitments to the Borrower and generally
ratable treatment of the Lenders.
SECTION 2.2    Loans and Borrowings.
(a)    Each Revolving Loan under a Facility shall be made as part of a Borrowing
consisting of Revolving Loans made by the Lenders ratably in accordance with
their respective Commitments under such Facility, subject to Section 2.1(e). The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and not joint, and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.14, (i) each Revolving Borrowing of Dollar Revolving
Loans shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith, (ii) each Revolving Borrowing of
Euro Revolving Loans, Sterling Revolving Loans or Yen Revolving Loans shall
comprised entirely of Eurocurrency Loans and (iii) each Swingline Loan shall be
an ABR Loan. Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 (or comparable
amounts determined by the Administrative Agent in the case of Alternative
Currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000; provided that an ABR Revolving Dollar Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the total
Dollar Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.5(c). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not




--------------------------------------------------------------------------------




less than $500,000. Notwithstanding anything herein to the contrary, any
borrowing of Revolving Loans to be used solely to pay the aggregate amount of
Swingline Loans then outstanding may be in the aggregate principal amount of
such Swingline Loans. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Eurocurrency Revolving Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.3    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) by telephone or (b) by a Borrowing Request; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Borrowing Request. Each request for a Revolving Borrowing, whether by Borrowing
Request or by telephone, must be received by the Administrate Agent: (x) in the
case of a Eurocurrency Borrowing denominated in Dollars, not later than 11:00
a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing, (y) in the case of a Eurocurrency Borrowing denominated in
an Alternative Currency, not later than 11:00 a.m., New York City time, four (4)
Business Days before the date of the proposed Borrowing and (z) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.5(c) may be given not later than 1:00 p.m., New York City time, on the
date of the proposed Borrowing; provided, however, that if the Borrower wishes
to request Eurocurrency Borrowings having an Interest Period other than one,
two, three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy (or transmitted by electronic communication, if
arrangements for doing so have been approved by the Administrative Agent) to the
Administrative Agent of a written Borrowing Request substantially in the form of
Exhibit B. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.2:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)    the currency in which such Borrowing is to be denominated and the
Facility under which such Borrowing is to be made;




--------------------------------------------------------------------------------




(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.7.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Revolving Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. If no currency or Facility is specified, the requested
Borrowing shall be in Dollars under the Dollar Facility. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing. In
making any determination of the Dollar Amount for purposes of calculating the
amount of Loans to be borrowed from the respective Lenders on any date, the
Administrative Agent shall act in accordance with Section 1.6.


SECTION 2.4    Swingline Loans.
(a)     Subject to the terms and conditions set forth herein, the Swingline
Lender, in reliance upon the agreements of the other Lenders set forth in this
Section 2.4, shall make Swingline Loans to the Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $75,000,000 or (ii) the total Revolving
Credit Exposures exceeding the total Dollar Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
(b)    All Swingline Loans shall be made and maintained as Swingline Rate Loans
(except during a Eurocurrency Unavailability Period) and shall not be entitled
to be converted into Eurocurrency Loans. Each Swingline Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by (i) telephone or (ii) a Swingline
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swingline Lender and the Administrative Agent of a Swingline
Loan Notice, in each case, not later than 12:00 noon, New York, New York time,
on the day of a proposed Swingline Loan. Each Swingline Loan Notice shall
specify the requested date (which shall be a Business Day) and the amount of the
requested Swingline Loan, which shall be in a minimum amount of $100,000. The
Administrative Agent will promptly advise the Swingline Lender of any such
Swingline Loan Notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower designated by the Borrower (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement, by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may, in its sole discretion by written notice given
to the Administrative Agent not later than 10:00 a.m., New York City time, on
any Business Day, require the Lenders to acquire irrevocable and unconditional
pro rata participations on such Business




--------------------------------------------------------------------------------




Day in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. In addition, upon the occurrence of any of the events described in
paragraph (h), (i) or (j) of Section 7.1, each Lender shall automatically
acquire a participation in all of the Swingline Loans then outstanding. Promptly
upon receipt of such notice or the occurrence of any event described in
paragraph (h), (i) or (j) of Section 7.1, the Administrative Agent will give
notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent for the account of the Swingline Lender, such
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.7 with respect to Loans made by such Lender (and Section
2.7 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
SECTION 2.5    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each Issuing
Bank agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.5, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit denominated in Dollars for the account of the Borrower or any
Subsidiary of the Borrower, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower or any Subsidiary of
the Borrower and any drawings thereunder; provided that after giving effect to
any LC Credit Extension with respect to any Letter of Credit, (x) the total
Revolving Credit Exposures shall not exceed the total Dollar Commitments, (y)
the LC Exposure of the Issuing Bank of all Letters of Credit shall not exceed
its Issuer Maximum LC Exposure; provided that any Issuing Bank




--------------------------------------------------------------------------------




may, in its sole discretion and without the consent of any other Person, but
with notice from the Borrower and the Issuing Bank to the Administrative Agent,
waive its Issuer Maximum LC Exposure with respect to itself and issue one or
more Letters of Credit up to an aggregate amount of $150,000,000 subject to the
condition of clause (z) of this sentence, and (z) the LC Exposure shall not
exceed $150,000,000. Each request by the Borrower for the issuance or amendment
of a Letter of Credit shall be deemed to be a representation by the Borrower
that the LC Credit Extension so requested complies with the conditions set forth
in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the date hereof and the effectiveness of this Agreement (or,
in the case of Existing Letters of Credit pursuant to clause (b) of such
definition, the date such letters of credit become Existing Letters of Credit)
shall be subject to and governed by the terms and conditions hereof.
(ii)    No Issuing Bank shall issue any Letter of Credit, if:
(A)    subject to Section 2.5(b)(iii) the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
(iii)    No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it;




--------------------------------------------------------------------------------




(B)    the issuance of the Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such Issuing
Bank, the Letter of Credit is in an initial stated amount less than $500,000;
(D)    except as otherwise agreed by the Administrative Agent and such Issuing
Bank, the Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder;
(F)    any Lender is at that time a Defaulting Lender, unless the applicable
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such Issuing Bank (in its sole discretion) with the
Borrower or such Lender to eliminate the Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 2.22(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other LC Exposures as to which the
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
(iv)    No Issuing Bank shall amend any Letter of Credit if such Issuing Bank
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    No Issuing Bank shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(vi)    Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
Issuing Bank shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article VIII with respect to any acts taken or omissions
suffered by the Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article IX
included the Issuing Banks with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Issuing Banks.
(b)    Procedures for Issuance and Amendment of Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an Issuing Bank (with a copy to
the




--------------------------------------------------------------------------------




Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Financial Officer of the Borrower and,
if requested by the applicable Issuing Bank, of the Subsidiary for whose account
such Letter of Credit is to be issued or amended. Such Letter of Credit
Application must be received by the Issuing Bank and the Administrative Agent
not later than 11:00 a.m., New York City time, at least two (2) Business Days
(or such later date and time as the Administrative Agent and the Issuing Bank
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Issuing Bank:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; (H)
the Person (whether the Borrower or a Subsidiary) for whose account such Letter
of Credit is to be issued; and (I) such other matters as the Issuing Bank may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Issuing Bank (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Issuing Bank
may require. Additionally, the Borrower shall furnish to the Issuing Bank and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Issuing Bank or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless the Issuing Bank has received
written notice from any Lender, the Administrative Agent or the Borrower, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the Issuing Bank shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or a Subsidiary of the Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with the Issuing Bank’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Bank a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Letter of Credit.




--------------------------------------------------------------------------------




(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Bank may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Bank, the Borrower shall not be required to make a
specific request to the Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the Issuing Bank shall not
permit any such extension if (A) the Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.4(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven (7) Business Days before the Non-Extension Notice Date (1)
from Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.2 is not then
satisfied, and in each such case directing the Issuing Bank not to permit such
extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Issuing Bank shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m., New
York City time, on the date of any payment by the Issuing Bank under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse the
Issuing Bank through the Administrative Agent in an amount equal to the amount
of such drawing. If the Borrower fails to so reimburse the Issuing Bank by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of ABR Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.2 for the
principal amount of ABR Loans, but subject to the amount of the unutilized
portion of the total Dollar Commitments and the conditions set forth in
Section 4.2 (other than the delivery of a Borrowing Request).




--------------------------------------------------------------------------------




Any notice given by the Issuing Bank or the Administrative Agent pursuant to
this Section 2.5(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.5(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the Issuing Bank at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m., New York City time, on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.5(c)(iii), each Lender that so makes
funds available shall be deemed to have made a ABR Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
Issuing Bank.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of ABR Loans because the conditions set forth in Section 4.2 cannot
be satisfied or for any other reason, the Borrower shall be deemed to have
incurred from the Issuing Bank an LC Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which LC Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Lender’s payment to the Administrative Agent for the account of
the Issuing Bank pursuant to Section 2.5(c)(ii) shall be deemed payment in
respect of its participation in such LC Borrowing and shall constitute an LC
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.5.
(iv)    Until each Lender funds its Loan or LC Advance pursuant to this Section
2.5(c) to reimburse the Issuing Bank for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the Issuing Bank.
(v)    Each Lender’s obligation to make Loans or LC Advances to reimburse the
Issuing Bank for amounts drawn under Letters of Credit, as contemplated by this
Section 2.5(c), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Issuing Bank, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Loans pursuant to this Section 2.5(c) is subject to the
conditions set forth in Section 4.2 (other than delivery by the Borrower of a
Borrowing Request). No such making of an LC Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the Issuing Bank for the
amount of any payment made by the Issuing Bank under any Letter of Credit,
together with interest as provided herein.




--------------------------------------------------------------------------------




(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.5(c) by the time
specified in Section 2.5(c)(ii), then, without limiting the other provisions of
this Agreement, the Issuing Bank shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Issuing Bank at a rate per
annum equal to the greater of the Federal Funds Effective Rate and a rate
determined by the Issuing Bank in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Issuing Bank in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Loan included in the relevant Borrowing
or LC Advance in respect of the relevant LC Borrowing, as the case may be. A
certificate of the Issuing Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.5(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the Issuing Bank has made a payment under any Letter of
Credit and has received from any Lender such Lender’s LC Advance in respect of
such payment in accordance with Section 2.5(c), if the Administrative Agent
receives for the account of the Issuing Bank any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the Issuing Bank pursuant to Section 2.5(c)(i) is required to be returned under
any of the circumstances described in Section 9.16 (including pursuant to any
settlement entered into by the Issuing Bank in its discretion), each Lender
shall pay to the Administrative Agent for the account of the Issuing Bank its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for each drawing under each Letter of Credit and to repay each LC
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:




--------------------------------------------------------------------------------




(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Issuing Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by any Issuing Bank of any requirement that exists for such
Issuing Bank’s protection and not the protection of the Borrower or any waiver
by any Issuing Bank which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the applicable Issuing Bank in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC or the ISP, as
applicable;
(vii)    any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any bankruptcy or other debtor relief law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Bank. The Borrower shall




--------------------------------------------------------------------------------




be conclusively deemed to have waived any such claim against the Issuing Bank
and its correspondents unless such notice is given as aforesaid.


(f)    Role of Issuing Bank. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Bank,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Bank, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Bank shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.5(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the Issuing
Bank, and the Issuing Bank may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
Issuing Bank’s willful misconduct or gross negligence or the Issuing Bank’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. Each Issuing Bank
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
("SWIFT") message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Bank and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit. Notwithstanding the foregoing, no Issuing
Bank shall be responsible to the Borrower or any applicable Subsidiary for, and
no Issuing Bank’s rights and remedies against the Borrower or any applicable
Subsidiary shall be impaired by, any action or inaction of such Issuing Bank
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where such Issuing Bank or the beneficiary is
located, the practice stated in the ISP, or in the decisions, opinions, practice
statements,




--------------------------------------------------------------------------------




or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(h)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(i)    Reporting of Letter of Credit Information. At any time that there is more
than one Issuing Bank, then on (i) the last Business Day of each calendar month,
and (ii) each date that an LC Credit Extension occurs with respect to any Letter
of Credit, each Issuing Bank (or, in the case of part (ii), the applicable
Issuing Bank) shall deliver to the Administrative Agent a report setting forth
in form and detail reasonably satisfactory to the Administrative Agent
information with respect to each Letter of Credit issued by such Issuing Bank
that is outstanding hereunder.
(j)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
is for the account of, or the applicant therefor is, a Subsidiary of the
Borrower, the Borrower shall be obligated to reimburse the applicable Issuing
Bank hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of, or upon the application, of Subsidiaries of the Borrower inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.
(k)    Additional Issuing Banks. The Borrower may from time to time, with notice
to the Lenders and the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) and the applicable Lender being so
appointed, appoint additional Lenders to be Issuing Banks, provided that in no
event shall there be more than eight Issuing Banks at any time. Upon the
appointment of a Lender as an Issuing Bank hereunder, such Person shall become
vested with all of the rights, powers, privileges and duties of an Issuing Bank
hereunder.
(l)    Removal of Issuing Banks. The Borrower may at any time remove any Lender
from its role as an Issuing Bank hereunder upon not less than thirty (30) days
prior notice to such Issuing Bank (or such shorter period of time as may be
acceptable to such Issuing Bank), with a copy of such notice to the
Administrative Agent; provided that such removed Issuing Bank shall retain all
the rights, powers, privileges and duties of an Issuing Bank hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
removal as an Issuing Bank and all LC Exposures with respect thereto (including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.5(c)). Without
limiting the foregoing, upon the removal of a Lender as an Issuing Bank
hereunder, the Borrower may, or at the request of such removed Issuing Bank the
Borrower shall, use commercially reasonable efforts to, arrange for one or more
of the other Issuing Banks to issue Letters of Credit hereunder in substitution
for the Letters of Credit, if any, issued by such removed Issuing Bank and
outstanding at the time of such removal, or make other arrangements reasonably
satisfactory to the removed Issuing Bank to effectively cause another Issuing
Bank to assume the obligations of the removed Issuing Bank with respect to any
such Letters of Credit.
SECTION 2.6    Extension of Maturity Date.




--------------------------------------------------------------------------------




(a)    The Borrower may, by written notice to the Administrative Agent (such
notice being an “Extension Notice”) given at any time, from time to time but in
any event, no later than forty-five (45) days prior to the Maturity Date then in
effect (the date of such notice, the “Notice Date”), request the Lenders to
extend the then applicable Maturity Date to a date specified in the Extension
Notice (the “Extended Maturity Date”). The Administrative Agent shall promptly
transmit any Extension Notice to each Lender. Each Lender shall notify the
Administrative Agent whether it wishes to extend the then applicable Maturity
Date no later than twenty (20) days after the Notice Date, and any such notice
given by a Lender to the Administrative Agent, once given, shall be irrevocable
as to such Lender. The Administrative Agent shall promptly notify the Borrower
of each Lender’s notice that it wishes to extend (each, an “Extension Acceptance
Notice”). Any Lender which does not expressly notify the Administrative Agent
during such twenty day period that it wishes to so extend the then applicable
Maturity Date shall be deemed to have rejected the Borrower’s request for
extension of such Maturity Date. Lenders consenting to extend the then
applicable Maturity Date are hereinafter referred to as “Continuing Lenders”,
and Lenders declining to consent to extend such Maturity Date (or Lenders deemed
to have so declined) are hereinafter referred to as “Non-Extending Lenders”. If
the Required Lenders have elected (in their sole and absolute discretion) to so
extend the Maturity Date, the Administrative Agent shall notify the Borrower of
such election by such Required Lenders no later than five (5) days after the
date when Extension Acceptance Notices are due, and effective on the date of
such notice by the Administrative Agent to the Borrower (the “Extension Date”),
the Maturity Date shall be automatically and immediately so extended to the
Extended Maturity Date. No extension will be permitted hereunder without the
consent of the Required Lenders and in no event shall the period from the
Extension Date to the Extended Maturity Date exceed five (5) years. Upon the
delivery of an Extension Notice and upon the extension of the Maturity Date
pursuant to this Section 2.6, the Borrower shall be deemed to have represented
and warranted on and as of the Notice Date and the Extension Date, as the case
may be, that no Default or Event of Default has occurred and is continuing.
Notwithstanding anything contained in this Agreement to the contrary, no Lender
shall have any obligation to extend the Maturity Date, and each Lender may at
its option, unconditionally and without cause, decline to extend the Maturity
Date.
(b)    If the Maturity Date shall have been extended in accordance with
Section 2.6(a), all references herein to the “Maturity Date” shall refer to the
Extended Maturity Date.
(c)    If any Lender shall determine not to extend the Maturity Date as
requested by any Extension Notice given by the Borrower pursuant to Section
2.6(a), the Commitments of such Lender and its participation obligations under
Sections 2.4(c) (except in respect of then outstanding Swingline Loans) and
2.5(c) (except in respect of unreimbursed drawings under Letters of Credit
existing on the Maturity Date) shall terminate on the Maturity Date without
giving any effect to such proposed extension, and the Borrower shall on such
date pay to the Administrative Agent, for the account of such Lender, the
principal amount of, and accrued interest on, such Lender’s Loans, together with
any fees or other amounts owing to such Lender under this Agreement; provided
that if the Borrower has replaced such Non-Extending Lender pursuant to Section
2.6(d) below, then the provisions of Section 2.6(d) shall apply. The total
Commitments under each Revolving Facility shall be reduced by the amount of the
Commitment of such Non-Extending Lender under such Revolving Facility to the
extent the Commitment of such Non-Extending Lender under such




--------------------------------------------------------------------------------




Revolving Facility has not been transferred to one or more Continuing Lenders
pursuant to Section 2.6(d) below.
(d)    A Non-Extending Lender shall be obligated, at the request of the Borrower
and subject to payment by the Borrower to the Administrative Agent for the
account of such Non-Extending Lender of the principal amount of, and accrued
interest on, such Lender’s Loans, together with any fees or other amounts owing
to such Lender under this Agreement, to transfer without recourse,
representation or warranty (other than good title to its Loans), Extending
Lender, at any time prior to the Maturity Date applicable to such Non-Extending
Lender, all of its rights and obligations hereunder to another financial
institution or group of financial institutions nominated by the Borrower and
willing to participate in the Commitments in the place of such Non-Extending
Lender; provided that, if such transferee is not a Lender, such transferee(s)
satisfies all the requirements of this Agreement and the Administrative Agent
shall have consented to such transfer, which consent shall not be unreasonably
withheld. Each such transferee shall become a Continuing Lender hereunder in
replacement of the Non-Extending Lender, with the Maturity Date applicable to
such Continuing Lender’s Commitments being the Extended Maturity Date, and shall
enjoy all rights and assume all obligations on the part of the Lenders set forth
in this Agreement. Simultaneously with such transfer, each such transferee shall
execute and deliver to the Administrative Agent a written agreement assuming all
obligations of the Lenders set forth in this Agreement, which agreement shall be
reasonably satisfactory in form and substance to the Administrative Agent.
(e)    If the Maturity Date shall have been extended in respect of the
Continuing Lenders in accordance with Section 2.6(a) any notice of borrowing
pursuant to Section 2.3 or 2.4 specifying a borrowing date occurring after the
Maturity Date applicable to a Non-Extending Lender or requesting an Interest
Period extending beyond such date (a) shall have no effect in respect of such
Non-Extending Lender and (b) shall not specify a requested aggregate principal
amount exceeding the total applicable Commitments.
SECTION 2.7    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of Same Day Funds by 2:00 p.m., New York
City time, in the case of any Loan denominated in Dollars, and by the Applicable
Time specified by the Administrative Agent, in the case of any Loan denominated
in an Alternative Currency, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.4. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.5(c) shall be remitted by the Administrative Agent to the
Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of




--------------------------------------------------------------------------------




this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent in
Same Day Funds, then the applicable Lender and the Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, in Same Day Funds at (i) in the case of such Lender, the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (ii) in the case of the Borrower, the
interest rate on the applicable Borrowing. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
SECTION 2.8    Interest Elections.
(a)    Each Revolving Borrowing denominated in Dollars initially shall be of the
Type and under the Facility specified in the applicable Borrowing Request and,
in the case of a Eurocurrency Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.
(b)    Each Revolving Borrowing denominated in an Alternative Currency shall
have an initial Interest Period as specified in the applicable Borrowing
Request. Thereafter, the Borrower may elect to continue such Borrowing and may
elect Interest Periods thereafter, all as provided in this Section. The Borrower
may elect different Interest Periods with respect to different portions of the
affected Borrowing, in which case such portion shall be allocated ratably among
the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
(c)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone or by electronic
communication (if arrangements for doing so have been approved by the
Administrative Agent) by the time that a Borrowing Request would be required
under Section 2.3 if the Borrower were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy or by electronic
communication (if arrangements for doing so have been approved by the
Administrative Agent) to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.




--------------------------------------------------------------------------------




(d)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    in the case of Borrowings denominated in Dollars, whether the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(e)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(f)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) such Borrowing shall be converted
to an ABR Borrowing if it is denominated in Dollars or (ii) such Borrowing shall
be continued as such for an Interest Period of one month if it is denominated in
an Alternative Currency. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Revolving Borrowing denominated
in Dollars shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto and (iii) each Eurocurrency Revolving Borrowing
denominated in an Alternative Currency may be continued as such for an Interest
Period of one month.
SECTION 2.9    Termination and Reduction of Commitments.
(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Dollar Commitments; provided that (i) each reduction of the Dollar Commitments
shall be in an




--------------------------------------------------------------------------------




amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Dollar Commitments if,
(A) after giving effect to any concurrent prepayment of the Loans, the Revolving
Credit Exposures would exceed the total Commitments or (B) the Dollar
Commitments as so reduced would be less than the aggregate Euro Commitments,
Sterling Commitments or Yen Commitments.
(c)    The Borrower may at any time terminate, or from time to time reduce, the
Euro Commitments; provided that (i) each reduction of the Euro Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$10,000,000 and (ii) the Borrower shall not terminate or reduce the Euro
Commitments if, after giving effect to any concurrent prepayment of the Loans,
the Dollar Amount of the aggregate principal amount of outstanding Euro
Revolving Loans would exceed the total Euro Commitments.
(d)    The Borrower may at any time terminate, or from time to time reduce, the
Sterling Commitments; provided that (i) each reduction of the Sterling
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000 and (ii) the Borrower shall not terminate or reduce
the Sterling Commitments if, after giving effect to any concurrent prepayment of
the Loans, the Dollar Amount of the aggregate principal amount of outstanding
Sterling Revolving Loans would exceed the total Sterling Commitments.
(e)    The Borrower may at any time terminate, or from time to time reduce, the
Yen Commitments; provided that (i) each reduction of the Yen Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$10,000,000 and (ii) the Borrower shall not terminate or reduce the Yen
Commitments if, after giving effect to any concurrent prepayment of the Loans,
the Dollar Amount of the aggregate principal amount of outstanding Yen Revolving
Loans would exceed the total Yen Commitments.
(f)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b), (c), (d) or (e) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of any Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of any Commitments shall
be made ratably among the applicable Lenders in accordance with their respective
applicable Commitments.




--------------------------------------------------------------------------------




SECTION 2.10    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier to
occur of (x) the date ten (10) Business Days after such Swingline Loan is made
and (y) the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Type and Facility thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans and
other Obligations in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.11    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy or by electronic communication (if arrangements for doing so have been
approved by the Administrative Agent, and in the case of a prepayment of a
Swingline Loan, the Swingline Lender)), of any prepayment hereunder (i) in the
case of prepayment of a Eurocurrency Revolving Borrowing denominated in Dollars,
not later than 11:00 a.m., New York City time, three (3) Business Days




--------------------------------------------------------------------------------




before the date of prepayment, (ii) in the case of prepayment of a Eurocurrency
Revolving Borrowing denominated in Alternative Currency, not later than 11:00
a.m., New York City time, four (4) Business Days before the date of prepayment,
(iii) in the case of prepayment of an ABR Revolving Borrowing, not later than
11:00 a.m., New York City time, one (1) Business Day before the date of
prepayment or (iv) in the case of prepayment of a Swingline Loan, not later than
12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of any Commitments as contemplated by Section 2.9, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.9. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in Section 2.2.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13, together with any additional
amounts required pursuant to Section 2.16. Subject to Section 2.22, each such
prepayment shall be applied to the applicable Loans of the applicable Lenders in
accordance with their respective Applicable Percentages.
(c)    If on the last day of any fiscal quarter of the Borrower,
(i)    solely as a result of currency fluctuation, the total Revolving Credit
Exposures exceeds the total Dollar Commitments then in effect by more than 5%,
or
(ii)    for any reason other than currency fluctuation, the total Revolving
Credit Exposures exceeds the total Dollar Commitments then in effect,
then the Borrower shall upon learning thereof, or upon the request of the
Administrative Agent, immediately prepay Revolving Loans and LC Borrowings,
cancel or reduce Letters of Credit and/or Cash Collateralize the LC Exposures
(other than the LC Borrowings), in an aggregate principal amount at least equal
to the amount of such excess.
(d)    If on the last day of any fiscal quarter of the Borrower for any reason
the Dollar Amount of the aggregate principal amount of outstanding Euro
Revolving Loans exceeds the total Euro Commitments then in effect by more than
5%, the Borrower shall upon learning thereof, or upon request of the
Administrative Agent, immediately prepay Euro Revolving Loans in an aggregate
principal amount at least equal to the amount of such excess.
(e)    If on the last day of any fiscal quarter of the Borrower for any reason
the Dollar Amount of the aggregate principal amount of outstanding Sterling
Revolving Loans exceeds the total Sterling Commitments then in effect by more
than 5%, the Borrower shall upon learning thereof, or upon request of the
Administrative Agent, immediately prepay Sterling Revolving Loans in an
aggregate principal amount at least equal to the amount of such excess.




--------------------------------------------------------------------------------




(f)    If on the last day of any fiscal quarter of the Borrower for any reason
the Dollar Amount of the aggregate principal amount of outstanding Yen Revolving
Loans exceeds the total Yen Commitments then in effect by more than 5%, the
Borrower shall upon learning thereof, or upon request of the Administrative
Agent, immediately prepay Yen Revolving Loans in an aggregate principal amount
at least equal to the amount of such excess.
(g)    The Borrower will implement and maintain internal controls to monitor the
Borrowings and repayments, with the object of preventing any request for a
Borrowing that would cause conditions specified in the first sentences of
Sections 2.1(a), (b), (c) and (d) and 2.4(a) and the proviso to the first
sentence of Section 2.5(a) not to be satisfied.
(h)    The Administrative Agent shall not be obligated to calculate the Dollar
Amount of any Alternative Currency more frequently than monthly but may do so
from time to time in its sole discretion.
SECTION 2.12    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender, subject to adjustment as provided in Section 2.22, a facility fee,
which shall accrue at the Applicable Rate on the daily amount of the Dollar
Commitment of such Lender (whether used or unused) during the period from and
including the Effective Date to but excluding the date on which such Dollar
Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Dollar Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Dollar
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Dollar Commitments terminate, commencing on the first
such date to occur after the date hereof; provided that any facility fees
accruing after the date on which the Dollar Commitments terminate shall be
payable on demand. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at a rate per annum equal to the
Applicable Rate applicable to interest on Eurocurrency Rate Loans on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, provided that any such participation fee otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the Issuing Bank pursuant to Section 2.5 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.22(a)(iv), with the balance of such fee, if any,
payable to the Issuing Bank for its own account, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at a rate agreed upon in the applicable Fee
Letter between the Issuing




--------------------------------------------------------------------------------




Bank and the Borrower on the average daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) Business Days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.7. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any Event of Default exists, all Letter of Credit participation
fees shall accrue at the Default Rate.
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent, including those fees set
forth in the Fee Letters.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate.
(b)    Swingline Loans shall bear interest at a rate per annum equal to the
Swingline Rate plus the Applicable Rate for Eurocurrency Rate Loans.
(c)    The Loans comprising each Eurocurrency Borrowing shall bear interest at a
rate per annum equal to the Adjusted Eurocurrency Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.
(d)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable




--------------------------------------------------------------------------------




grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) in the event of any
repayment or prepayment of any Loan (other than a repayment or prepayment of an
ABR Loan or a Swingline Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, (ii) in the event of any conversion of
any Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion and (iii) all accrued interest shall be payable upon
termination of the Commitments. Each determination by the Administrative Agent
of an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
(f)    Unless customary market practice with respect to any Alternative Currency
dictates otherwise, all interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate (including when the ABR Loans is determined by reference to the
Eurocurrency Rate) shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted Eurocurrency Rate, Eurocurrency Rate
and Overnight Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14    Alternate Rate of Interest; Illegality.
(a)    Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing or prior to any ABR Borrowing or Swingline
Loan as to which the interest rate is determined with reference to the
Eurocurrency Rate, or any conversion to or continuation thereof:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (A) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (B) adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate or the Eurocurrency Rate,
as




--------------------------------------------------------------------------------




applicable, for the relevant currency for such Interest Period (in each case
with respect to this clause (i), “Impacted Loans”); or
(ii)    the Administrative Agent is advised by the Required Lenders or by the
holders of at least a majority of the Commitments under a Facility that the
Adjusted Eurocurrency Rate or the Eurocurrency Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective, (ii) the obligation of the Lenders to make or maintain ABR Loans as
to which the interest rate is determined with reference to the Eurocurrency Rate
shall be suspended, but during such period ABR Loans shall be made and continued
based on the interest rate determined by the greater of clauses (a) and (b) in
the definition of Alternate Base Rate, (iii) the obligation of the Swingline
Lenders to make or maintain Swingline Loans as to which the interest rate is
determined with reference to the Eurocurrency Rate shall be suspended, but
during such period Swingline Loans shall be made and continued based on the
interest rate determined by the greater of clauses (a) and (b) in the definition
of Alternate Base Rate, plus the Applicable Rate with respect to ABR Loans, and
(iv) if any Borrowing Request requests a Eurocurrency Revolving Borrowing, such
Borrowing, if denominated in Dollars, shall be made as an ABR Borrowing (with
the interest rate determined by the greater of clauses (a) and (b) in the
definition of Alternate Base Rate) and, if denominated in an Alternative
Currency, shall be made as a Borrowing bearing interest at an interest rate
reasonably determined by the Administrative Agent, after consultation with the
Borrower and the applicable Lenders, to compensate the applicable Lenders for
such Borrowing in such currency for the applicable period. Upon receipt of such
notice from the Administrative Agent, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of (or conversion to)
(A) if such Loans are (or are proposed to be) made in Dollars, ABR Loans (with
the interest rate determined by the greater of clauses (a) and (b) in the
definition of Alternate Base Rate) in the amount specified therein or (B) with
respect to any other Loan, and subject to the next ensuing paragraph, a Loan
bearing interest at the applicable Overnight Rate for the requested currency or,
in the case of a conversion of an existing Loan, the currency in which such Loan
was denominated prior to such conversion, in each case plus the Applicable Rate
for Eurocurrency Rate Loans.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case,




--------------------------------------------------------------------------------




such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.


(b)    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate, or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans or to convert ABR Loans to Eurocurrency Rate Loans shall
be suspended, (ii) if such notice asserts the illegality of such Lender making
or maintaining ABR Loans or Swingline Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Alternate Base
Rate or the Swingline Rate, the interest rate on which ABR Loans or Swingline
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Alternate Base Rate or the Swingline Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or convert all Eurocurrency Rate Loans of such Lender to ABR
Loans (the interest rate on which ABR Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Alternate Base Rate) in the
case of such Eurocurrency Rate Loans denominated in Dollars or to Loans bearing
interest at an interest rate reasonably determined by the Administrative Agent,
after consultation with the Borrower and the applicable Lenders, to compensate
the applicable Lenders for such Borrowing in such currency for the applicable
period in the case of such Eurocurrency Rate Loans denominated in an Alternative
Currency, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate or the Swingline Rate applicable to such Lender without
reference to the Eurocurrency Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurocurrency Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.




--------------------------------------------------------------------------------






SECTION 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted Eurocurrency Rate, other
than as set forth below) or the Issuing Bank; or
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan) or to increase the cost to such Lender or
the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or the Issuing Bank hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered; provided that Borrower shall not be required to pay any such
amounts to any Lender or Issuing Bank under and pursuant to this Section 2.15(a)
which are owing as a result of any Change in Law if and to the extent such
Lender or Issuing Bank is not at such time generally assessing such costs in a
similar manner to other similarly situated borrowers with similar credit
facilities.


(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered; provided
that Borrower shall not be required to pay any such amounts to any Lender or
Issuing Bank under and pursuant to this Section 2.15(b) which are owing as a
result of any Change in Law if and to the extent such Lender or Issuing Bank is
not at such time generally assessing such costs in a similar manner to other
similarly situated borrowers with similar credit facilities.




--------------------------------------------------------------------------------




(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
Business Days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than six months prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.
SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.11(b) and is revoked in accordance herewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, the loss to any Lender attributable to any such event shall
be deemed to include an amount determined by such Lender to be equal to the
excess, if any, of (i) the amount of interest that such Lender would pay for a
deposit equal to the principal amount of such Loan for the period from the date
of such payment, conversion, failure or assignment to the last day of the then
current Interest Period for such Loan (or, in the case of a failure to borrow,
convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted Eurocurrency Rate for such
Interest Period, over (ii) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for dollar deposits from other banks in
the Eurocurrency market at the commencement of such period. A certificate of any
Lender setting forth (i) any amount or amounts that such Lender is entitled to
receive pursuant to this Section and (ii) the calculations used to arrive at
such amount shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) Business Days after receipt thereof.
SECTION 2.17    Taxes.




--------------------------------------------------------------------------------




(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Law. For the
avoidance of doubt, and without limitation of the foregoing, if the Borrower is
required to withhold from any payment any Taxes not constituting Indemnified
Taxes or Other Taxes, the Borrower shall pay the full amount of such withholding
to the relevant Governmental Authority in accordance with applicable Law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.
(c)    The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within ten (10) Business Days after written demand therefor
(in the form of a certificate described in the next succeeding sentence), for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of a Lender or the Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Bank, as the case may be, as specified in this paragraph (c) shall be delivered
to the Borrower and shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable Law as
will permit such payments to be made without withholding or at a reduced rate.
(f)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the Issuing Bank shall, and does hereby, indemnify the Borrower and
the Administrative Agent, and shall make payment in respect thereof within ten
(10) Business Days after demand therefor, against (i) any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and




--------------------------------------------------------------------------------




expenses (including the fees, charges and disbursements of any counsel for the
Borrower or the Administrative Agent) incurred by or asserted against the
Borrower or the Administrative Agent by any Governmental Authority as a result
of the failure by such Lender or the Issuing Bank, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the Issuing Bank, as
the case may be, to the Borrower or the Administrative Agent pursuant to
subsection (e) and (ii) any Taxes attributable to such Lender’s or the Issuing
Bank’s failure to comply with the provisions of Section 9.4(d) relating to the
maintenance of a Participant Register. Each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Bank, as the case may be, under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this subsection (f).
(g)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(h)    Each Lender agrees that if any form or certification it previously
delivered pursuant to Section 2.17(e) or 2.17(g) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so. Each party’s obligations under this Section 2.17 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender or the Issuing Bank,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations.
SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, New York, New York time (or as specified in the
next sentence in the case of Loans denominated in an Alternative Currency), on
the date when due, in Same Day Funds, without set off or counterclaim. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder with
respect to principal and interest on Loans denominated in an Alternative
Currency shall be made on the dates specified herein for the account of the
respective Lenders to which such payment is owed, in such Alternative Currency
and in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent to the Borrower by the same time at least one (1) Business
Day prior to the date when due. If, for any reason, the




--------------------------------------------------------------------------------




Borrower is prohibited by law from making any required payment hereunder in an
Alternative Currency, the Borrower shall make such payment in Dollars in the
Dollar Amount of the Alterative Currency payment amount. All payments received
by the Administrative Agent (i) after 12:00 p.m., New York City time, in the
case of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent at its offices at
270 Park Avenue, New York, New York, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.3 shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments made by the Borrower hereunder shall be made in the applicable
currency, except as otherwise provided in this paragraph.
(b)    Except to the extent that this Agreement provides for payments to be
allocated to a particular Lender or to the Lenders under a particular Facility,
if any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
held by it resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall (x) notify the Administrative Agent of such fact, and (y)
purchase (for cash at face value) participations in the Revolving Loans and
subparticipations in LC Disbursements and Swingline Loans of other Lenders, or
make such other adjustments as shall be equitable, to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this subpart (b) shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.21, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Revolving Loans or subparticipations in LC Disbursements or Swingline
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).




--------------------------------------------------------------------------------




The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the applicable Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the applicable Overnight Rate from time to time
in effect.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(c), 2.5(c) or (d), 2.7(b) or 2.18(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
(e)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.3(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.3(c) on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.3(c).
SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender makes a determination of illegality with respect to Eurocurrency Rate
Loans pursuant to Section 2.14(b), then such Lender shall use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would (A) eliminate or reduce amounts payable
pursuant to Section 2.15 or 2.17, as the case may be, in the future or (B)
eliminate in full the illegality that gave rise to such determination pursuant
to Section 2.14(b), and (ii) in each such case, would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.




--------------------------------------------------------------------------------




(b)    If any Lender requests compensation under Section 2.15, if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender makes a determination of illegality with respect to Eurocurrency Rate
Loans pursuant to Section 2.14(b), or if any Lender is a Defaulting Lender, or
if any Lender is a non-consenting Lender pursuant to which the last paragraph of
Section 9.2 applies, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.4), all its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent (and, if a Dollar
Commitment is being assigned, each Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to 100% of the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the related Loan Documents, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments, (iv) in the case of any such assignment resulting from a claim of
illegality under Section 2.14(b), such assignment will eliminate in full the
illegality that gave rise to such determination, and (v) the Borrower shall have
paid to the Administrative Agent the assignment fee specified in Section 9.4(b).
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 2.20    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time after the date hereof request an increase in the Dollar
Commitments (which increase may take the form of one or more new revolving
tranches) by an amount (for all such requests) not exceeding $300,000,000;
provided that (y) any such request for an increase shall be in a minimum amount
of $25,000,000, and (z) there shall be no more than five (5) such requests
during the term hereof. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the




--------------------------------------------------------------------------------




approval of the Administrative Agent, the Issuing Bank and the Swingline Lender
(which approvals shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.
(d)    Effective Date and Allocations. If the aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of the Borrower (i) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article III and
the other Loan Documents are true and correct on and as of the Increase
Effective Date, except that for purposes of this Section, the representations
and warranties contained in Section 3.4(a) shall be deemed to refer to the most
recent annual and quarterly financial statements furnished pursuant to Sections
5.1(a) and (b), respectively, and (B) no Default exists. The Borrower shall
prepay any Revolving Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 2.16) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or 9.2 to the contrary.
SECTION 2.21    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or any Issuing Bank (i) if any Issuing Bank has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in a LC Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
LC Exposure for any reason remains outstanding, the Borrower shall, in each
case, immediately Cash Collateralize the then outstanding amount of all LC
Exposures. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent or any Issuing Bank, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.22(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Banks and the Lenders, and agrees to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property




--------------------------------------------------------------------------------




so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.21(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the Issuing Banks Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.21 or Sections
2.5, 2.11, 2.18, 2.22 or Section 7.2 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific LC Exposures, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 9.4(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided that (x) Cash Collateral furnished by or on behalf of the Borrower
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.21 may be otherwise
applied in accordance with Section 2.18(b) or Section 7.3), and (y) the Person
providing Cash Collateral and the Issuing Bank may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.
SECTION 2.22    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.2.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 2.18(b), Article VII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 9.8), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of




--------------------------------------------------------------------------------




any amounts owing by that Defaulting Lender to any Issuing Bank or Swingline
Lender hereunder (pro rata among them); third, to Cash Collateralize the Issuing
Banks’ Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.21; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.21; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Banks or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any Issuing Bank or the Swingline Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or LC Borrowings were made at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and LC Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Borrowings owed to, that Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Exposures and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.22(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall be entitled to receive
any facility fee pursuant to Section 2.12(a) for any period during which that
Lender is a Defaulting Lender only to extent allocable to the sum of (1) the
outstanding amount of the Revolving Loans funded by it and (2) its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.5, Section 2.21, or Section 2.22(a)(ii),
as applicable and (y) shall be limited in its right to receive Letter of Credit
participation fees as provided in Section 2.12(b). In the event that any such
Defaulting Lender’s participation obligation has not been reallocated to other
Lenders or Cash Collateralized in




--------------------------------------------------------------------------------




accordance with the terms hereof, the Borrower shall (A) be required to pay to
the applicable Issuing Bank and the Swingline Lender, as applicable, the amount
of such fee allocable to its Fronting Exposure arising from that Defaulting
Lender and (B) not be required to pay the remaining amount of such fee that
otherwise would have been required to be paid to that Defaulting Lender.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Sections 2.4 and 2.5, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
outstanding amount of the Revolving Loans of that Lender. Subject to Section
9.21, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.21.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and the Issuing Banks agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.22(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.




--------------------------------------------------------------------------------




(c)    Issuing Bank. If any Lender that is an Issuing Bank becomes a Defaulting
Lender, then the Borrower may, by notice to the Administrative Agent and the
Lenders, replace such Issuing Bank in accordance with Section 9.4 hereof as if
such Issuing Bank were resigning from such position in accordance with such
Section.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
SECTION 3.1        Organization; Powers. Each of the Borrower and its Material
Subsidiaries (a) is duly organized and validly existing, (b) has all requisite
power and authority to carry on its business as now conducted and (c) is in good
standing under the laws of the jurisdiction of its organization and is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required, except in each case referred to in clauses (b) or
(c), where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.2    Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been, and
each of the other Loan Documents, when delivered, will have been, duly executed
and delivered by the Borrower. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.3    Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (A) such as have been obtained or
made and are in full force and effect and (B) those consents, approvals,
registrations, filings, or other actions the failure of which to obtain or make
could not reasonably be expected to have a Material Adverse Effect, (b) will not
violate (i) any applicable Law or (ii) the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries (other than Liens permitted by Section 6.2);
except with respect to any violation or default referred to in clause (b)(i) or
(c) above, to the extent that such violation or default could not reasonably be
expected to have a Material Adverse Effect.
SECTION 3.4    Financial Condition; No Material Adverse Effect.




--------------------------------------------------------------------------------




(a)    The Borrower has heretofore furnished or made available to the Lenders
its consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the year ended December 31, 2016, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of the
most recent quarter ended prior to the Effective Date for which unaudited
financial statements were available, certified by its principal accounting
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
(b)    Since December 31, 2016, there has been no development or event which has
had or could reasonably be expected to have a Material Adverse Effect except as
disclosed prior to the Effective Date (i) in writing to the Lenders, or (ii) in
any public filing with the Securities and Exchange Commission.
SECTION 3.5    Properties.
(a)    Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
title or interest could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, service marks, trade names, copyrights, patents, patent rights,
franchise, licenses and other intellectual property (collectively, “IP Rights”)
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.6    Litigation and Environmental Matters.
(a)    There are no actions, suits, investigations or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that purport to affect the legality,
validity or enforceability of this Agreement or any other Loan Document.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,




--------------------------------------------------------------------------------




(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.7    Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
SECTION 3.8    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.9    Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statements of Financial Accounting Standards No. 87 and No. 132, as may be
updated from time to time) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan, in each case, or in the aggregate, by an amount that, if required
to be paid by the Borrower and its Subsidiaries would reasonably be expected to
have a Material Adverse Effect.
SECTION 3.11    Federal Regulations. No part of the proceeds of any Loans
hereunder will be used, directly or indirectly, for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board as now and from time to time hereafter in effect which
violates, or which would be inconsistent with, the provisions of the Regulations
of such Board.
SECTION 3.12    Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or the other Loan Documents or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they




--------------------------------------------------------------------------------




were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.
SECTION 3.13    EEA Financial Institutions. The Borrower is not an EEA Financial
Institution.
SECTION 3.14    Subsidiaries. As of the date hereof, BorgWarner Foundation is a
non-profit foundation qualified under Section 501(c)(3) of the Code.
SECTION 3.15    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to
the knowledge of the Borrower and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions or (ii) located, organized or
resident in a Designated Jurisdiction.
SECTION 3.16    Anti-Corruption Laws. The Borrower and its Subsidiaries have
conducted their businesses in compliance with applicable anti-corruption laws in
all material respects and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
ARTICLE IV    

CONDITIONS
SECTION 4.1    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.2):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto or thereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Borrower in form and substance reasonably satisfactory
to the Administrative Agent. The Borrower hereby requests such counsel to
deliver such opinion.
(c)    The Administrative Agent shall have received all government and third
party approvals necessary or, in the discretion of the Administrative Agent,
advisable in connection with the financing contemplated hereby.




--------------------------------------------------------------------------------




(d)    The Administrative Agent shall have received (i) a certificate, dated the
Effective Date, of the Secretary or an Assistant Secretary of the Borrower (or
any other Person duly authorized to execute such a certificate on behalf of the
Borrower) certifying as to (1) specimen signatures of the persons authorized to
execute Loan Documents to which the Borrower is a party, (2) copies of the
Borrower’s constituent organizational documents, and (3) the resolutions of the
board of directors or other appropriate governing body of the Borrower
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and (ii) a certificate of good standing from the appropriate
governing agency of the Borrower’s jurisdiction of organization.
(e)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrower, confirming
(i) compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.2 and (ii) that since December 31, 2016 no event or condition has
occurred that has had or could reasonably be expected to have a Material Adverse
Effect.
(f)    The Lenders, the Administrative Agent and the Joint Lead Arrangers shall
have received (i) all fees and payable on or prior to the Effective Date
pursuant to any Fee Letter, to the extent invoiced, and (ii) other amounts due,
whether pursuant to this Agreement, any Fee Letter or otherwise, including, to
the extent invoiced, reimbursement or payment of all reasonable out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
(g)    The Borrower shall have made available to the Lenders and the
Administrative Agent, including through electronic transmission (i) audited
consolidated financial statements of the Borrower for the two most recent fiscal
years ended prior to the Effective Date as to which such financial statements
are available and (ii) unaudited interim consolidated financial statements of
the Borrower for each quarterly period ended subsequent to the date of the
latest financial statements made available pursuant to clause (i) of this
paragraph as to which such financial statements are available.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.2).


SECTION 4.2    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement and contained in each of the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except that (i) for purposes of this Section 4.2, the
representations and warranties contained in Section 3.4(a) shall be deemed to
refer to the most recent annual and quarterly financial statements furnished
pursuant to Sections 5.1(a) and (b), respectively and (ii) the representations
and warranties contained in Sections 3.4(b) and 3.6 need only be true and
correct and shall only be made as of the date of this Agreement.




--------------------------------------------------------------------------------




(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)    The Administrative Agent and, if applicable, the Issuing Bank or the
Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)    In the case of a Borrowing to be denominated in an Alternative Currency,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which, in the reasonable opinion of the Administrative Agent or the Required
Lenders, would make it impracticable for such Borrowing to be denominated in the
relevant Alternative Currency.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower (or with respect to a Letter of Credit Application, any applicable
Subsidiary) on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.


ARTICLE V    

AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations (other than contingent
Obligations for which no claim has been made) payable hereunder and under the
other Loan Documents shall have been paid in full and all Letters of Credit
shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 5.1    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    within sixty (60) days (or to the extent that the SEC grants an extension
of such period, such longer period as may be extended by the SEC, not to exceed
seventy-five (75) days in total) after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
(b)    within forty (40) days (or to the extent that the SEC grants an extension
of such period, such longer period as may be extended by the SEC, not to exceed
forty-five (45) days




--------------------------------------------------------------------------------




in total) after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.1 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.4 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
(d)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(e)    promptly after the same become publicly available, copies of all periodic
and other financial reports, proxy statements and other financial materials
filed by the Borrower or any Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange; and
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 5.1(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission) may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the website address listed on Schedule
9.1; or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery




--------------------------------------------------------------------------------




of or to maintain paper copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such delivery, and each Lender shall be solely responsible for maintaining
its own copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or one or
more of the Joint Lead Arrangers will make available to the Lenders and the
Issuing Bank materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on DebtDomain, IntraLinks, Syndtrak, ClearPar, or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers, the Issuing Bank
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.
SECTION 5.2    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any continuing Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.




--------------------------------------------------------------------------------






SECTION 5.3    Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted or not restricted under
Section 6.3.
SECTION 5.4    Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.5    Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted and casualty and condemnation excepted, and (b) maintain,
with financially sound and reputable insurance companies or through
self-insurance, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations, except in the case of clause (a), to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
SECTION 5.6    Books and Records; Inspection Rights.
(a)    The Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.
(b)    The Borrower will, and will cause each of its Subsidiaries to, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, but not more than once
a year (which one visit shall be at the expense of the Borrower) upon not less
than ten (10) days advance notice to the Borrower; provided that (i) when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable prior notice, (ii) all visits or discussions by any
Lender shall be coordinated through the Administrative Agent and (iii) a
Responsible Officer of the Borrower shall be present during any discussions with
the Borrower’s independent public accountants.
(c)    Notwithstanding the foregoing clauses (a) and (b), neither the Borrower
nor its Subsidiaries shall be required to disclose or discuss, or permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, book, record, information or other




--------------------------------------------------------------------------------




matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent, such Lender or their respective representatives is then
prohibited by applicable Law or any agreement binding on the Borrower or its
Subsidiaries or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product, in each such case so long as such limitation
or prohibition is not entered into in contemplation of avoiding any such
inspection or disclosure.  
SECTION 5.7    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.8    Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used for general corporate purposes of the Borrower and its
Subsidiaries, including, without limitation, to refinance, amend or amend and
restate Indebtedness under the Existing Credit Agreement, repurchase the
Borrower’s Capital Stock and debentures, to finance investments, Capital
Expenditures and acquisitions and to provide working capital to the Borrower and
its Subsidiaries. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.
SECTION 5.9    Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, the Borrower will, and
will cause each of its Subsidiaries to, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution or
acknowledgment thereof, and (b) do, execute, acknowledge or deliver any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.
SECTION 5.10    Anti-Corruption Laws. Maintain policies and procedures designed
to promote and achieve compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
applicable anti-corruption legislation in other jurisdictions.
ARTICLE VI    

NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations (other than contingent
Obligations for which no claim has been made) payable hereunder and under the
other Loan Documents have been paid in full and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:
SECTION 6.1    Leverage Ratio. The Borrower will not permit the Leverage Ratio
as at the last day of any period of four consecutive fiscal quarters of the
Borrower to be greater than 3.25 to 1.00.




--------------------------------------------------------------------------------




SECTION 6.2    Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.2 (but excluding any
Liens in connection with a Receivables Facility, which are exclusively addressed
in Section 6.2(f) below); provided that (i) such Lien shall not apply to any
other property or asset of the Borrower or any Subsidiary (other than (A)
improvements and after-acquired property that is affixed or incorporated into
the property covered by such Lien and (B) proceeds and products thereof
(provided further that in the event purchase money obligations are owed to any
Person with respect to financing of more than one purchase of any fixed or
capital assets, such Liens may secure all such obligations and may apply to all
fixed or capital assets financed by such Person or its affiliates) and (ii) such
Lien shall secure only those obligations which it secures on the date hereof and
modifications, refinancings, extensions, renewals and replacements thereof that
do not increase the outstanding principal amount thereof except by an amount
equal to unpaid and accrued interest and premium thereon plus other reasonable
and customary amounts paid (including fees and expenses reasonably and
customarily incurred) in connection with any such modification, refinancing,
extension, renewal or replacement;
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary (other than (A)
improvements and after-acquired property that is affixed or incorporated into
the property covered by such Lien and (B) proceeds and products thereof
(provided further that in the event purchase money obligations are owed to any
Person with respect to financing of more than one purchase of any fixed or
capital assets, such Liens may secure all such obligations and may apply to all
fixed or capital assets financed by such Person or its affiliates) and (iii)
such Lien shall secure only those obligations which it secures on the date of
such acquisition or the date such Person becomes a Subsidiary, as the case may
be and modifications, refinancings, extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof except by
an amount equal to unpaid and accrued interest and premium thereon plus other
reasonable and customary amounts paid (including fees and expenses reasonably
and customarily incurred) in connection with any such modification, refinancing,
extension, renewal or replacement;
(d)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness having an aggregate principal amount not exceeding $125,000,000 at
any time outstanding; (ii) such security interests and the Indebtedness secured
thereby are incurred prior to or within 270 days after such acquisition or the
completion of such construction or improvement; (iii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets, plus delivery and installation costs, fees and
expenses and similar customary items




--------------------------------------------------------------------------------




incurred directly in connection with the acquisition, construction or
improvement of fixed or capital assets; and (iv) such security interests shall
not apply to any other property or assets of the Borrower or any Subsidiary
other than (A) improvements and after-acquired property that is affixed or
incorporated into the property covered by such Lien and (B) proceeds and
products thereof, provided that in the event obligations are owed to any Person
with respect to financing of more than one acquisition, construction or
improvement of any fixed or capital assets, such Liens may secure all such
obligations and may apply to all fixed or capital assets the acquisition,
construction and/or improvement of which is financed by such Person or its
affiliates);
(e)    Liens (not otherwise permitted hereunder) which secure Indebtedness of
the Borrower or any Subsidiary; provided that the aggregate principal amount of
Indebtedness secured by such Liens at any time outstanding shall not exceed 10%
of Consolidated Tangible Assets as reflected in the most recent annual audited
consolidated financial statements delivered pursuant to Section 4.1(g) or
5.1(a), as applicable, immediately prior to the incurrence of such Indebtedness;
(f)    Liens which may arise in connection with a Receivables Facility; provided
that (i) with respect to any Receivables Facility described in subpart (b) of
the definition thereof, no such Lien shall apply to any asset of the Borrower,
and (ii) with respect to any Receivables Facility described in subpart (a) of
the definition thereof, any such Lien shall only apply to accounts receivable of
the Borrower or any applicable Subsidiary transferred to a Receivables
Corporation in accordance with the applicable Receivables Facility, and to such
assets supporting the obligations under such transferred accounts receivable as
are reasonably required to be subject to such Lien pursuant to the terms of such
Receivables Facility (but in no event shall apply either (x) to any machinery or
equipment of the Borrower or (y) to any inventory or goods of the Borrower that
have not been sold or transferred and given rise to an account receivable
transferred to a Receivables Corporation pursuant to the applicable Receivables
Facility); and
(g)    Liens pursuant to any Loan Document.
SECTION 6.3    Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets of the Borrower and its Subsidiaries on a consolidated basis to any
Person other than the Borrower or a Subsidiary, or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing, any Person may merge
into the Borrower in a transaction in which the Borrower is the surviving
corporation.
SECTION 6.4    Third Party Guarantees. The Borrower will not, and will not
permit any of its Subsidiaries to, deliver or provide Guarantees in respect of
obligations of unconsolidated joint ventures or other Persons not constituting
Subsidiaries in an aggregate amount exceeding $100,000,000 at any time.
SECTION 6.5    Subsidiary Indebtedness. The Borrower will not permit any of its
Subsidiaries to incur Indebtedness other than (a) Indebtedness owing to the
Borrower or any Subsidiary, (b) Indebtedness owing to other Persons the
aggregate principal amount of which, when combined (without duplication) with
Indebtedness secured by Liens permitted by Section 6.2(e),




--------------------------------------------------------------------------------




shall not exceed 15% of Consolidated Tangible Assets as reflected in the most
recent annual audited consolidated financial statements delivered pursuant to
Section 4.1(g) or 5.1(a), as applicable; provided, that Indebtedness of a
Subsidiary Guaranteed by one or more additional Subsidiaries, shall only be
counted once for purposes hereof and (c) Indebtedness pursuant to a Receivables
Facility.
SECTION 6.6    [Reserved].
SECTION 6.7    Sanctions. Directly or indirectly, use the proceeds of any
Borrowing or L/C Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding
will result in a violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, Issuing Bank, Swingline Lender, or otherwise) of
Sanctions.
SECTION 6.8    [Reserved.]
SECTION 6.9    Receivables Corporation. The Borrower will not at any time permit
any Receivables Corporation (a) to own or hold any assets, or conduct any
operations, other than those reasonably necessary to comply with the terms of a
permitted Receivables Facility that is described in subpart (i) of the proviso
to such definition and to which such Receivables Corporation is a party, or (b)
to incur, assume or suffer to exist any Indebtedness other than (x) Indebtedness
under a permitted Receivables Facility described in subpart (i) of the proviso
to such definition with aggregate principal outstandings at no time exceeding
the maximum amounts set forth in such definition and (y) subordinated
Indebtedness owing to the Borrower or any Subsidiary as part of the
consideration for transfers of assets to the Receivables Corporation.
SECTION 6.10    Anti-Corruption Laws. Directly or indirectly use the proceeds of
any Borrowing or L/C Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
other similar legislation in other jurisdictions.
ARTICLE VII    

EVENTS OF DEFAULT
SECTION 7.1    Events of Default. Any of the following events (“Events of
Default”) shall constitute an Event of Default:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) days;




--------------------------------------------------------------------------------




(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement, any other
Loan Document or any amendment or modification hereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any other Loan Document or any amendment or
modification hereof, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.2, 5.3 (with respect to the Borrower’s
existence) or 5.8 or in Article VI;
(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section) or in any other Loan Document, and such failure
shall continue unremedied for a period of thirty (30) days after notice thereof
from the Administrative Agent (given at the request of any Lender) to the
Borrower;
(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and such failure
is not remedied during the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed, undischarged or unbonded for sixty (60)
consecutive days or an order or decree approving or ordering any of the
foregoing shall be entered;
(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for




--------------------------------------------------------------------------------




the benefit of creditors or (vi) take any corporate action for the purpose of
effecting any of the foregoing;
(j)    the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $125,000,000 shall be rendered against the Borrower, any Subsidiary
or any combination thereof (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) or (ii) one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect shall be rendered
against the Borrower or any Subsidiary or any combination thereof and, in either
case, and the same shall remain undischarged for a period of thirty (30)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment;
(l)    an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    a Change in Control shall occur; or
(n)    (i)     this Agreement or any of the promissory notes from time to time
requested pursuant to this Agreement, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or as a result of acts or omissions by the Administrative Agent or
any Lender or the satisfaction in full of all the Obligations, either (A) ceases
to be in full force and effect or (B) is otherwise found to be invalid or
unenforceable by a final, non-appealable decision of court of competent
jurisdiction; or
(ii)    the Borrower contests in writing the validity or enforceability of any
Loan Document; or the Borrower denies in writing that it has any or further
liability or obligation under any Loan Document, or purports in writing to
revoke, terminate or rescind any Loan Document (other than a revocation,
termination or rescission that is expressly permitted hereunder or thereunder or
that occurs as a result of the satisfaction in full of all of the non-contingent
Obligations).
SECTION 7.2    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, by notice to the Borrower, take any
or all of the following actions, at the same or different times:
(a)    declare the Commitment of each Lender to make Loans and any obligation of
any Issuing Bank to make LC Credit Extensions to be terminated, whereupon such
Commitments and obligations shall be terminated immediately;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other




--------------------------------------------------------------------------------




Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower;
(c)    require that the Borrower Cash Collateralize the LC Exposures; and
(d)    exercise on behalf of itself, the Lenders and the Issuing Banks all
rights and remedies available to it, the Lenders and the Issuing Banks under the
Loan Documents;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of any
Issuing Bank to make LC Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the LC Exposures as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.


SECTION 7.3    Application of Funds. After the exercise of remedies provided for
in Section 7.2 (or after the Loans have automatically become immediately due and
payable and the LC Exposures have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 7.2), any amounts received
on account of the Obligations shall, subject to the provisions of Sections 2.21
and 2.22, be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit participation fees under Section
2.12(b)) payable to the Lenders and the Issuing Bank (including fees, charges
and disbursements of counsel to the respective Lenders and the Issuing Bank
arising under the Loan Documents and amounts payable under Sections 2.15, 2.16
and 2.17), ratably among them in proportion to the respective amounts described
in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit participation fees under Section 2.12(b) and interest on
the Loans, LC Borrowings and other Obligations arising under the Loan Documents,
ratably among the Lenders and the Issuing Bank in proportion to the respective
amounts described in this clause Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Borrowings, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
Fourth held by them;




--------------------------------------------------------------------------------






Fifth, to the Administrative Agent for the account of the Issuing Bank, to Cash
Collateralize that portion of LC Exposures comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.5 and 2.21; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Sections 2.5(c) and 2.21, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.


ARTICLE VIII    

THE ADMINISTRATIVE AGENT
SECTION 8.1    Appointment and Authority. Each of the Lenders and each Issuing
Bank hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as expressly set forth in Section 8.6 and Section 8.10, the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and the Borrower shall not have rights
as a third party beneficiary of any of such provisions (other than Section 8.6
and Section 8.10).
SECTION 8.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
SECTION 8.3    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;




--------------------------------------------------------------------------------




(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.2 and Article VII) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank.
(e)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 8.4    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.




--------------------------------------------------------------------------------




SECTION 8.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
SECTION 8.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”).
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each Issuing Bank directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent, and the retiring (or removed)
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After




--------------------------------------------------------------------------------




the retiring (or removed) Administrative Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article and Section 9.3 shall
continue in effect for the benefit of such retiring (or removed) Administrative
Agent, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
(d)    Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Bank and as the Swingline Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank and Swingline Lender, (ii) the retiring Issuing Bank
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.
SECTION 8.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 8.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Joint Lead Arrangers, syndication
agents or documentation agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.
SECTION 8.9    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any bankruptcy or other debtor relief law or
any other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposures and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the




--------------------------------------------------------------------------------




Lenders, the Issuing Banks and the Administrative Agent under Sections 2.12 and
9.3) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.12 and 9.3.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.
SECTION 8.10    Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Borrower shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent (including any delegee under Section 8.5) in accordance
with this Article VIII for the benefit of all the Lenders and the Issuing Banks;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Issuing Bank or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Bank or Swingline Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 9.8 (subject to the terms of Section 2.18), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower under any
bankruptcy or other debtor relief law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article VIII and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.18, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
ARTICLE IX    

MISCELLANEOUS
SECTION 9.1    Notices; Effectiveness; Electronic Communication.




--------------------------------------------------------------------------------




(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, Bank of America in its
capacity as an Issuing Bank or the Swingline Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 9.1; and
(ii)    if to any other Lender or any other Issuing Bank, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any
Issuing Bank pursuant to Article II if such Lender or such Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address




--------------------------------------------------------------------------------




as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the platform, any other electronic platform or electronic messaging
service, or through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
each Issuing Bank and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Issuing Banks and the Swingline Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, Issuing Banks and Lenders. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Borrowing Requests)
purportedly given by or on behalf of the Borrower (or with respect to a Letter
of Credit Application, any applicable Subsidiary) even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or




--------------------------------------------------------------------------------




followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each Issuing Bank, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower (or with respect to a Letter
of Credit Application, any applicable Subsidiary). All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
SECTION 9.2    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower therefrom, shall
be effective unless in writing signed by the Required Lenders and the Borrower,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:
(i)    waive any condition set forth in Section 4.1 without the written consent
of each Lender;
(ii)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 7.2) without the written consent of
such Lender;
(iii)    postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments, if any) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;
(iv)    reduce the principal of, or the rate of interest specified herein on,
any Loan or LC Borrowing, or (subject to clause (D) of the second proviso to
this Section




--------------------------------------------------------------------------------




9.2(b)) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided that only the consent of the Required Lenders shall be necessary (A) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit participation fees at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or LC Borrowing or to reduce any fee payable hereunder;
(v)    change Section 7.3 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or
(vi)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
and provided further that (A) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Banks under this Agreement or
any Issuer Document relating to any Letter of Credit issued or to be issued by
it; (B) no amendment, waiver or consent shall, unless in writing and signed by
the Swingline Lender in addition to the Lenders required above, affect the
rights or duties of the Swingline Lender under this Agreement; (C) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(D) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding the foregoing, the Administrative Agent, with the prior written
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or manifest error in any Loan Document and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders within five (5) Business Days following receipt of notice thereof.




--------------------------------------------------------------------------------




If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 2.19(b); provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
SECTION 9.3    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Joint Lead Arrangers and
their Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and MLPFS (but limited to one primary
counsel for the Administrative Agent and MLPFS), in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of (A) one primary counsel for the Administrative
Agent, MLPFS, the Lenders and the Issuing Banks (and any other Joint Lead
Arranger, as applicable), taken together, (B) one local counsel in each relevant
jurisdiction, (C) to the extent reasonably necessary, one special or regulatory
counsel in each relevant specialty and (D) in the case of any actual or
perceived conflict of interest with respect to any of the counsel identified in
clauses (A) through (C) above, one additional counsel (which in the case of
clause (B) shall allow for up to one additional counsel in each relevant
jurisdiction), in connection with the enforcement or protection of their rights
in connection with this Agreement or any other Loan Document, including their
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including in connection with any workout, restructuring
or negotiations in respect thereof.
(b)    The Borrower shall indemnify the Administrative Agent, the Joint Lead
Arrangers, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee (notwithstanding any
limitation in Section 9.3(a)(ii), provided that such legal fees and expenses
shall be limited to the reasonable and documented fees, disbursements and other
out-of-pocket charges of one primary counsel to all Indemnitees taken as a
whole, one local counsel to all Indemnitees taken as a whole in each relevant
jurisdiction, one specialty counsel to all Indemnitees taken as a whole for each
relevant specialty, and one or more counsel to each group of affected Persons
similarly situated, taken as a whole, if one or more conflicts of interest, or
perceived conflicts of interest, arise), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the Transactions or any other




--------------------------------------------------------------------------------




transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee or its Related Parties, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, willful misconduct or bad faith of such
Indemnitee or its Related Parties or the material breach by such Indemnitee or
its Related Parties of this Agreement.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), a Joint Lead
Arranger, an Issuing Bank or the Swingline Lender under paragraph (a) or (b) of
this Section, each Dollar Lender severally agrees to pay to the Administrative
Agent (or such sub-agent thereof), such Joint Lead Arranger, such Issuing Bank
or the Swingline Lender, as the case may be, such Lender’s Applicable Percentage
under the Dollar Facility (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or such sub-agent thereof), such Joint Book
Arranger, such Issuing Bank or the Swingline Lender in its capacity as such. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.18(e).
(d)    To the extent permitted by applicable Law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages of the Borrower) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, other than
for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    To the extent permitted by applicable Law, the Indemnitees shall not
assert, and hereby waive, any claim against the Borrower, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages of the Borrower) arising out of, in connection with,
or as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that this clause (e) shall not
limit the Borrower’s indemnity or reimbursement obligation to the extent such
special, indirect, consequential or punitive damages




--------------------------------------------------------------------------------




are included in any third party claim in connection with which an Indemnitee is
otherwise entitled to indemnification hereunder.
(f)    All amounts due under this Section shall be payable not later than ten
(10) Business Days after demand therefor.
SECTION 9.4    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in LC Exposures and in Swingline
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that




--------------------------------------------------------------------------------




concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, and among the Facilities such that any partial assignment by a Lender
of its Commitment hereunder shall be an assignment of a proportional amount of
its Dollar Commitment, Euro Commitment, Sterling Commitment and Yen Commitment,
except that this clause (ii) shall not apply to the Swingline Lender’s rights
and obligations in respect of Swingline Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund;
(C)    the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under Swingline Loans.
(iv)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if




--------------------------------------------------------------------------------




it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17, and 9.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Acceptance delivered to it and a register for the




--------------------------------------------------------------------------------




recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of (and stated interest) the Loans and LC Exposures owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
Without limiting the generality of the foregoing, upon the Administrative
Agent’s receipt of a duly completed Assignment and Acceptance in compliance with
subsections (a) and (b) above, the Administrative Agent shall record the
information contained therein in the Register. The entries in the Register shall
be conclusive absent manifest error, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Swingline Lender, any Issuing Bank or the
Administrative Agent, sell participations to any Person (other than a natural
person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries ) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in LC
Exposures and/or Swingline Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Issuing Banks shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.4(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 9.2(b) that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans, LC Exposures
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under




--------------------------------------------------------------------------------




Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.15 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)    Resignation as Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America, Citi, KeyBank, PNC Bank or Wells Fargo assigns all of its Commitment
and Loans pursuant to subsection (b) above, then (i) Bank of America, Citi,
KeyBank, PNC Bank or Wells Fargo, as applicable, may, upon thirty (30) days’
notice to the Borrower and the Lenders, resign as an Issuing Bank, and/or (ii)
Bank of America may, upon thirty (30) days’ notice to the Borrower, resign as
Swingline Lender. In the event of any such resignation as Issuing Bank or
Swingline Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor Issuing Bank or Swingline Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America, Citi, KeyBank, PNC Bank or Wells
Fargo as an Issuing Bank or of Bank of America as the Swingline Lender, as the
case may be. If Bank of America, Citi, KeyBank, PNC Bank or Wells Fargo resigns
as an Issuing Bank, it shall retain all the rights, powers, privileges and
duties of an Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an Issuing Bank and
all LC Exposures with respect thereto (including the right to require the
Lenders to make ABR Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.5(c)). If Bank of America resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make ABR
Loans or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.4(c). Upon the appointment of a successor Issuing Bank and/or
Swingline Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank or
Swingline Lender, as the case may be, and (b) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America, Citi, KeyBank, PNC Bank or Wells Fargo, as
applicable, to effectively assume




--------------------------------------------------------------------------------




the obligations of Bank of America, Citi, KeyBank, PNC Bank or Wells Fargo with
respect to such Letters of Credit.
SECTION 9.5    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein or in any other Loan Document and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other Obligation payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.3 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans and other Obligations, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.
SECTION 9.6    Counterparts; Integration; Effectiveness. This Agreement may be
executed in one or more counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic
communication (including by electronic mail as a .pdf or .tif attachment) shall
be effective as delivery of a manually executed counterpart of this Agreement.
SECTION 9.7    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by bankruptcy or other debtor
relief laws, as determined in good faith by the Administrative Agent, any
Issuing Bank or the Swingline Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.




--------------------------------------------------------------------------------




SECTION 9.8    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates (the “Setoff Parties”) is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Setoff Party to or for the credit or the account of
the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document held by such
Setoff Party, irrespective of whether or not such Setoff Party shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Bank different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. In the event that amounts set off in one currency are applied to
obligations in a different currency, the rate of exchange shall be determined by
the Administrative Agent in accordance with Section 1.6. The rights of each
Setoff Party under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Setoff Party may have. Each Setoff
Party agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
SECTION 9.9    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably




--------------------------------------------------------------------------------




waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Joint
Lead Arrangers, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.20(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) on a confidential basis to the extent
required, requested, reasonably necessary or otherwise deemed appropriate under
the circumstances to (i) any rating agency in connection with rating the
Borrower or any Subsidiary of the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder (h) with the consent of the Borrower or (i)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this




--------------------------------------------------------------------------------




Section or (ii) becomes available to the Administrative Agent, any Issuing Bank
or any Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower, provided that, if Information is
disclosed pursuant to clause (b) or (c) above, the Administrative Agent, such
Joint Lead Arranger, such Issuing Bank or such Lender, as the case may be, shall
use its best efforts to promptly notify the Borrower prior to such disclosure
unless it is legally prohibited from doing so or unless such disclosure is in
connection with customary reviews by bank examiners. For the purposes of this
Section, “Information” means all information received from the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Joint Lead Arranger, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
excluding any information which, to the Administrative Agent’s, any Joint Lead
Arranger’s, any Issuing Bank’s or any Lender’s actual knowledge, has been
disclosed by the source of such information in violation of a duty of
confidentiality to the Borrower or any of its Affiliates; provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
SECTION 9.13    Judgment Currency. If, for the purposes of obtaining judgment or
filing a claim in any court, it is necessary to convert a sum due hereunder or
under any other Loan Document or claim in one currency into another currency,
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given. The obligation of the Borrower in respect of any such sum due
from it to the Administrative Agent or the Lenders hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).
SECTION 9.14    Loan Conversion/Participation.
(a)    (i) On any Conversion Date, to the extent not otherwise prohibited by law
or otherwise, all Revolving Loans outstanding in any currency other than Dollars
(“Loans to be Converted”) shall be converted into Dollars (calculated on the
basis of the relevant Exchange Rates as of the Business Day immediately
preceding the Conversion Date) (“Converted Loans”), and (ii)




--------------------------------------------------------------------------------




on the Conversion Date (A) each Dollar Lender severally, unconditionally and
irrevocably agrees that it shall purchase in Dollars a participating interest in
such Converted Loans in an amount equal to its Conversion Sharing Percentage
(calculated immediately prior to the termination or expiration of the
Commitments) of the outstanding principal amount of Converted Loans and (B) to
the extent necessary to cause the Committed Exposure Percentage of each Lender,
after giving effect to the purchase and sale of participating interests under
the foregoing clause (A), to equal its Applicable Percentage under the Dollar
Facility (calculated immediately prior to the termination or expiration of the
Commitments), each Dollar Lender severally, unconditionally and irrevocably
agrees that it shall purchase or sell a participating interest in its Dollar
Revolving Loans then outstanding. Each Dollar Lender will immediately transfer
to the Administrative Agent, in immediately available funds, the amounts of its
participation(s), and the proceeds of such participation(s) shall be distributed
by Administrative Agent to each Lender from which a participating interest is
being purchased in the amount(s) provided for in the preceding sentence. All
Converted Loans shall be ABR Loans. The Borrower agrees to indemnify each Lender
for any loss or reasonable cost or expense arising out of the conversion of
Loans from one currency to another pursuant to this Section.
(b)    If, for any reason, the Loans to be Converted may not be converted into
Dollars in the manner contemplated by paragraph (a) of this Section 9.14, (i)
the Administrative Agent shall determine the Dollar Amount of the Loans to be
Converted (calculated on the basis of the Exchange Rate as of the Business Day
immediately preceding the date on which such conversion would otherwise occur
pursuant to paragraph (a) of this Section 9.14), (ii) effective on such
Conversion Date, each Lender severally, unconditionally and irrevocably agrees
that it shall purchase in Dollars a participating interest in such Loans to be
Converted in an amount equal to its Conversion Sharing Percentage of such Loans
to be Converted and (iii) each Dollar Lender shall purchase or sell
participating interests as provided in paragraph (a)(ii) of this Section 9.14.
Each Dollar Lender will immediately transfer to the Administrative Agent, in
immediately available funds, the amount(s) of its participation(s), and the
proceeds of such participation(s) shall be distributed by the Administrative
Agent to each relevant Lender in the amount(s) provided for in the preceding
sentence.
(c)    To the extent any Taxes are required to be withheld from any amounts
payable by a Lender (the “First Lender”) to another Lender (the “Other Lender”)
in connection with its participating interest in any Converted Loan, the
Borrower, with respect to the relevant Loans made to it, shall be required to
pay increased amounts to the Other Lender receiving such payments from the First
Lender to the same extent they would be required under Section 2.17 if the
Borrower were making payments with respect to the participating interest
directly to the Other Lender.
SECTION 9.15    USA PATRIOT Act. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order




--------------------------------------------------------------------------------




to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
SECTION 9.16    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any Issuing Bank or
any Lender, or the Administrative Agent, any Issuing Bank or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy or other debtor relief law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each Issuing Bank severally agrees to pay
to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the Issuing Banks under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement and the other Loan Documents.
SECTION 9.17    Other Loan Document Waivers and Amendments. No failure or delay
by the Administrative Agent, any Issuing Bank or any Lender in exercising any
right or power under any Loan Document other than this Agreement (the Loan
Documents other than this Agreement being the “Other Loan Documents”) shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders under the Other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.
SECTION 9.18    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Joint Lead
Arrangers and the other Lenders are arm’s-length commercial transactions between
the Borrower, on the one hand, and the Administrative Agent, the Joint Lead
Arrangers and the other Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Joint Lead Arranger and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Subsidiaries, or any other Person and
(B) neither the Administrative Agent, any of the Joint Lead Arrangers nor any
Lender has any obligation to the Borrower or any of its Subsidiaries with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Joint Lead




--------------------------------------------------------------------------------




Arrangers, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Subsidiaries, and neither the Administrative Agent nor any of
the Joint Lead Arrangers has any obligation to disclose any of such interests to
the Borrower or any of its Subsidiaries. To the fullest extent permitted by law,
the Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, each of the Joint Lead Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
SECTION 9.19    Amendment and Restatement; No Novation; Reallocations and Break
Funding. The parties hereto agree that this Agreement shall, and is intended to,
constitute an amendment and restatement of the Existing Credit Agreement,
effective from and after the Effective Date, and that the execution and delivery
of this Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement. On the Effective Date, the credit facilities described in the
Existing Credit Agreement shall be amended, supplemented, modified and restated
in their entirety by the facilities described herein, and all loans and other
obligations of the Borrower outstanding as of such date under the Existing
Credit Agreement shall be deemed to be Loans and Obligations outstanding under
the corresponding facilities of this Agreement, without any further action by
any Person, except that the Administrative Agent, the Lenders and the lenders
under the Existing Credit Agreement that are not Lenders under this Agreement
(if any) shall make such transfers and advances of funds, repayments of loans
and obligations under the Existing Credit Agreement, and other adjustments as
are necessary in the opinion of the Administrative Agent so that the outstanding
balance of all Loans and Obligations hereunder on the Effective Date, including
any Loans funded on the Effective Date hereunder, reflect the Commitments of
each of the Lenders hereunder on the Effective Date. In connection therewith, to
the extent necessary, the Borrower will make all payments required by the
Lenders and the lenders under the Existing Credit Agreement pursuant to Section
2.16 of the Existing Credit Agreement and/or of this Agreement, as applicable.
SECTION 9.20    Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Borrowing
Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
SECTION 9.21    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document




--------------------------------------------------------------------------------




or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender or Issuing Bank
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signature pages follow]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORGWARNER INC., as Borrower




By:                         
Name:
Title:




--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Administrative Agent




By:                         
Name:
Title:




--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender, Issuing Bank and Swingline Lender




By:                         
Name:
Title:




--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender




By:                         
Name:
Title:






By:                         
Name:
Title:




--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender and Issuing Bank




By:                         
Name:
Title:
 




--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION, as a Lender and Issuing Bank




By:                         
Name:
Title:






--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Lender and Issuing Bank




By:                         
Name:     
Title:




--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and Issuing Bank




By:                         
Name:
Title:






--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender




By:                         
Name:
Title:




--------------------------------------------------------------------------------




BANK OF CHINA, NEW YORK BRANCH, as a Lender




By:                         
Name:
Title:






--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:                         
Name:
Title:




--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING CORPORATION, as a Lender




By:                         
Name:
Title:




--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A., as a Lender




By:                         
Name:
Title:




--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender




By:                         
Name:
Title:




--------------------------------------------------------------------------------




LLOYDS BANK PLC, as a Lender




By:                         
Name:
Title:




--------------------------------------------------------------------------------




COMMERZBANK AG, NEW YORK BRANCH, as a Lender




By:                         
Name:
Title:

By:                         
Name:
Title:




--------------------------------------------------------------------------------




SANTANDER BANK, N.A., as a Lender




By:                         
Name:
Title:




--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY, as a Lender




By:                         
Name:
Title:




--------------------------------------------------------------------------------




DBS BANK LTD., as a Lender




By:                         
Name:
Title:








